 



Copano Energy, L.L.C.
Copano Energy Finance Corporation
and
The Guarantors Listed on Schedule A
$225,000,000
8.125% Senior Notes due 2016
PURCHASE AGREEMENT
dated January 31, 2006
Banc of America Securities LLC
Credit Suisse Securities (USA) LLC
Goldman, Sachs & Co.
Lehman Brothers Inc.
Comerica Securities, Inc.
Fortis Securities LLC
KeyBanc Capital Markets, a Division of McDonald Investments Inc.
Piper Jaffray & Co.
RBC Capital Markets Corporation
Sanders Morris Harris Inc.

 



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT
January 31, 2006
BANC OF AMERICA SECURITIES LLC
CREDIT SUISSE SECURITIES (USA) LLC
GOLDMAN, SACHS & CO.
LEHMAN BROTHERS INC.
COMERICA SECURITIES, INC.
FORTIS SECURITIES LLC
KEYBANC CAPITAL MARKETS, A DIVISION OF MCDONALD INVESTMENTS INC.
PIPER JAFFRAY & CO.
RBC CAPITAL MARKETS CORPORATION
SANDERS MORRIS HARRIS INC.
     As Initial Purchasers
c/o Banc of America Securities LLC
9 West 57th Street
New York, New York 10019
Ladies and Gentlemen:
     Introductory. Copano Energy, L.L.C., a Delaware limited liability company
(the “Company”), and Copano Energy Finance Corporation, a Delaware corporation
(“FinCo”), propose to issue and sell to the several Initial Purchasers named
below (the “Initial Purchasers”), acting severally and not jointly, the
respective amounts set forth in such Schedule B of $225,000,000 aggregate
principal amount of the Company’s and FinCo’s 8.125% Senior Notes due 2016 (the
“Notes”). The Company and FinCo are referred to collectively as the “Issuers.”
Banc of America Securities LLC, Credit Suisse Securities (USA) LLC, Goldman,
Sachs & Co., Lehman Brothers Inc., Comerica Securities, Inc., Fortis Securities
LLC, KeyBanc Capital Markets, a Division of McDonald Investments Inc., Piper
Jaffray & Co., RBC Capital Markets Corporation and Sanders Morris Harris Inc.
have agreed to act as the several Initial Purchasers in connection with the
offering and sale of the Notes.
     The Securities (as defined below) will be issued pursuant to an indenture
(the “Indenture”), to be dated as of the Closing Date (as defined in Section 2
hereof), among the Company, FinCo, the Guarantors (as defined below) and U.S.
Bank National Association, as trustee (the “Trustee”). Notes will be issued only
in book-entry form in the name of Cede & Co., as nominee of The Depository Trust
Company (the “Depositary”) pursuant to a letter of representations, to be dated
on or before the Closing Date (the “DTC Agreement”), among the Company, FinCo,
the Guarantors, the Trustee and the Depositary.
     The holders of the Notes will be entitled to the benefits of a registration
rights agreement, to be dated as of the Closing Date (the “Registration Rights
Agreement”), among the Company, FinCo, the Guarantors and the Initial
Purchasers, pursuant to which the Company, FinCo and the Guarantors will agree
to file with the Commission (as defined below), under the circumstances set
forth therein, (i) a registration statement under the Securities Act (as defined

1



--------------------------------------------------------------------------------



 



below) relating to another series of debt securities of the Company and FinCo
and another set of guarantees of the Guarantors, each respectively with terms
substantially identical to the Notes (the “Exchange Notes”) and the Guarantees
(the “Exchange Guarantees”) to be offered in exchange for the Notes and the
Guarantees (the “Exchange Offer”) and (ii) to the extent required by the
Registration Rights Agreement, a shelf registration statement pursuant to
Rule 415 of the Securities Act relating to the resale by certain holders of the
Notes, and in each case, to use its reasonable best efforts to cause such
registration statements to be declared effective.
     The payment of principal of, premium and Additional Interest (as defined in
the Indenture), if any, and interest on the Notes and the Exchange Notes will be
fully and unconditionally guaranteed on a senior unsecured basis, jointly and
severally by (i) the guarantors listed in Schedule A hereto and (ii) any
subsidiary of the Company formed or acquired after the Closing Date that
executes an additional guarantee in accordance with the terms of the Indenture,
and their respective successors and assigns (such persons referred to in clauses
(i )and (ii) are collectively referred to as the “Guarantors”), pursuant to
their guarantees (the “Guarantees”). The Notes and the Guarantees attached
thereto are herein collectively referred to as the “Securities,” and the
Exchange Notes and the Guarantees attached thereto are herein collectively
referred to as the “Exchange Securities.”
     The Issuers and the Guarantors are referred to collectively as the “Copano
Parties.” The Copano Parties (excluding the Company), together with Webb/Duval
Gatherers, a Texas general partnership (“Webb/Duval”), and Southern Dome LLC, a
Delaware limited liability company (“Southern Dome”), are referred to
collectively as the “Subsidiaries”)
     The Company understands that the Initial Purchasers propose to make an
offering of the Securities on the terms and in the manner set forth herein and
in the Offering Memorandum (as defined below) and agrees that the Initial
Purchasers may resell, subject to the conditions set forth herein, all or a
portion of the Securities to purchasers (the “Subsequent Purchasers”) at any
time after the date of this Agreement. The Securities are to be offered and sold
to or through the Initial Purchasers without being registered with the
Securities and Exchange Commission (the “Commission”) under the Securities Act
of 1933 (as amended, the “Securities Act,” which term, as used herein, includes
the rules and regulations of the Commission promulgated thereunder), in reliance
upon exemptions therefrom. Pursuant to the terms of the Securities and the
Indenture, investors who acquire Securities shall be deemed to have agreed that
Securities may only be resold or otherwise transferred, after the date hereof,
if such Securities are registered for sale under the Securities Act or if an
exemption from the registration requirements of the Securities Act is available
(including the exemptions afforded by Rule 144A under the Securities Act
(“Rule 144A”) and Regulation S under the Securities Act (“Regulation S”)).
     In connection with the sale of the Securities, the Company has prepared a
Preliminary Offering Memorandum, dated January 20, 2006 (the “Preliminary
Offering Memorandum”), and has prepared a Pricing Supplement (the “Pricing
Supplement”), dated January 31, 2006, describing the terms of the Securities,
each for use by the Initial Purchasers in connection with its solicitation of
offers to purchase the Securities. As used herein, “Offering Memorandum” shall
mean the Preliminary Offering Memorandum, as supplemented by the Pricing
Supplement and any exhibits thereto, in the most recent form that has been
prepared and delivered to the Initial Purchasers in connection with their
solicitation of offers to purchase Securities prior to

2



--------------------------------------------------------------------------------



 



1:00 p.m. Eastern Time on the date of this Agreement (the “Time of Execution”).
Promptly after the Time of Execution, the Company shall deliver or cause to be
delivered copies, in such quantities and at such places as the Initial
Purchasers shall reasonably request, of the Final Offering Memorandum (the
“Final Offering Memorandum”), which will consist of the Preliminary Offering
Memorandum with only such changes thereto as are required to reflect the
information contained in the Pricing Supplement and such other changes as the
Company reasonably deems appropriate following notice to the Initial Purchasers
or their legal counsel, and from and after the time the Final Offering
Memorandum is delivered as set forth in this sentence, all references herein to
the Offering Memorandum shall be deemed to be a reference to the Preliminary
Offering Memorandum, the Pricing Supplement and the Final Offering Memorandum.
     SECTION 1. Representations and Warranties. Each of the Issuers and the
Guarantors, jointly and severally, hereby represents and warrants to each
Initial Purchaser as set forth below in this Section 1:
     (a) No Registration Required. None of the Copano Parties, nor any person
acting on its or their behalf has, directly or indirectly, made offers or sales
of any security, or solicited offers to buy any security, under circumstances
that would require the registration of the Securities under the Securities Act.
     (b) No General Solicitation. None of the Copano Parties, nor any person
acting on its or their behalf has engaged in any form of general solicitation or
general advertising (within the meaning of Rule 502(c) under the Securities Act)
in connection with any offer or sale of the Securities in the United States.
     (c) Rule 144A Eligibility. The Securities satisfy the eligibility
requirements of Rule 144A(d)(3) under the Securities Act.
     (d) Regulation S Sales. None of the Copano Parties, nor any person acting
on its or their behalf, has engaged in any directed selling efforts with respect
to the Securities, and each of them has complied with the offering restrictions
requirement of Regulation S. Terms used in this paragraph have the meanings
given to them by Regulation S.
     (e) Sales of Securities. None of the Copano Parties has paid or agreed to
pay to any person any compensation for soliciting another to purchase any
Securities (except as contemplated by this Agreement).
     (f) No Stabilization Activities. None of the Copano Parties has taken,
directly or indirectly, any action designed to cause or which has constituted or
which might reasonably be expected to cause or result, under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) or otherwise, in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.
     (g) The Offering Memorandum. As of the Time of Execution, the Offering
Memorandum does not, and at the Closing Date will not, contain an untrue
statement of a material fact or omit to state a material fact necessary to make
the statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the

3



--------------------------------------------------------------------------------



 



Copano Parties make no representation or warranty as to statements contained in
or omitted from the Preliminary Offering Memorandum or the Offering Memorandum,
or any amendment or supplement thereto, in reliance upon and in conformity with
information furnished to the Company in writing by any Initial Purchaser through
Banc of America Securities LLC expressly for use in the Preliminary Offering
Memorandum or the Offering Memorandum, or any amendment or supplement thereto.
     (h) The Purchase Agreement. This Agreement has been duly authorized and
validly executed and delivered by each of the Copano Parties.
     (i) The Registration Rights Agreement. The Registration Rights Agreement
has been duly authorized and, when executed and delivered by the Copano Parties
party thereto, will have been validly executed and delivered by those Copano
Parties, and, assuming due authorization, execution by each of the Initial
Purchasers or other parties thereto, will constitute a valid and binding
agreement enforceable against each of the Copano Parties party thereto in
accordance with its terms; provided, that such enforceability may be limited by
(i) bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws relating to or affecting creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (ii) public policy, applicable law
relating to fiduciary duties and indemnification and an implied covenant of good
faith and fair dealing and except as rights to indemnification under the
Registration Rights Agreement may be limited by applicable law.
     (j) The Notes, the Guarantees, the Exchange Notes and the Exchange
Guarantees.
          (i) The Notes have been duly authorized for issuance and sale to the
Initial Purchasers pursuant to this Agreement and the Indenture and, when
executed and authenticated in the manner provided for in the Indenture and this
Agreement and delivered against payment of the purchase price therefor, will
have been validly executed by the Issuers and will constitute valid and binding
obligations of the Issuers entitled to the benefits of the Indenture,
enforceable against each of them in accordance with their terms; provided, that
such enforceability may be limited by (i) bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws relating to or affecting
creditors’ rights generally and by general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law)
and (ii) public policy, applicable law relating to fiduciary duties and
indemnification and an implied covenant of good faith and fair dealing.
          (ii) The Exchange Notes have been duly authorized for issuance by the
Company and FinCo and, when issued by the Issuers and authenticated by the
Trustee in accordance with the terms of the Indenture, the Registration Rights
Agreement and the Exchange Offer, will constitute valid and binding obligations
of the Issuers, enforceable against each of them in accordance with their terms;
provided, that such enforceability may be limited by (i) bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium and similar laws relating to or
affecting creditors’ rights generally and by general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and (ii) public policy, applicable law relating to fiduciary
duties and indemnification and an implied covenant of good faith and fair
dealing and will be entitled to the benefits of the Indenture.

4



--------------------------------------------------------------------------------



 



          (iii) The Guarantees of the Notes and the Exchange Guarantees of the
Exchange Notes have been duly authorized for issuance and sale pursuant to this
Agreement and the Indenture and, at the Closing Date, the Guarantee of the Notes
will have been validly executed by each of the Guarantors and, when the Notes
and the Exchange Notes have been authenticated by the Trustee in the manner
provided for in the Indenture and delivered by the Issuers against payment of
the purchase price therefor, will constitute valid and binding obligations of
the Guarantors, enforceable against the Guarantors in accordance with their
terms; provided, that such enforceability may be limited by (i) bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws
relating to or affecting creditors’ rights generally and by general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law) and (ii) public policy, applicable law relating
to fiduciary duties and indemnification and an implied covenant of good faith
and fair dealing.
     (k) The Indenture. The Indenture has been duly authorized by each of the
Copano Parties and, at the Closing Date, will have been validly executed and
delivered by each of the Copano Parties and, assuming due authorization,
execution and delivery by the Trustee, will constitute a valid and binding
agreement of each of the Copano Parties, enforceable against each of them in
accordance with its terms; provided, that such enforceability may be limited by
(i) bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and
similar laws relating to or affecting creditors’ rights generally and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law) and (ii) public policy, applicable law
relating to fiduciary duties and indemnification and an implied covenant of good
faith and fair dealing. The Indenture conforms in all material respects to the
requirements of the Trust Indenture Act applicable to an indenture that is
qualified thereunder.
     (l) Description of the Securities and the Indenture. The Securities, the
Exchange Securities, the Indenture and the Registration Rights Agreement do or
will, as applicable, conform in all material respects to the respective
statements relating thereto contained in the Offering Memorandum.
     (m) No Material Adverse Change. Except as otherwise disclosed in the
Offering Memorandum, subsequent to the respective dates as of which information
is given in the Offering Memorandum, (i) there has been no material adverse
change, or any development that could reasonably be expected to result in a
material adverse change, in the condition, financial or otherwise, or in the
earnings, business, prospects or operations, whether or not arising from
transactions in the ordinary course of business, of the Company and its
subsidiaries, considered as one entity (any such change is a “Material Adverse
Change”) and (ii) the Company and its subsidiaries, considered as one entity,
have not incurred any material liability or obligation, indirect, direct or
contingent, not in the ordinary course of business nor entered into any material
transaction not in the ordinary course of business.
     (n) Independent Registered Public Accounting Firm – Deloitte. Deloitte &
Touche LLP, which expressed its opinion with respect to certain financial
statements included in the Offering Memorandum, is an independent registered
public accounting firm within the meaning of Regulation S-X under the Securities
Act and the Exchange Act.

5



--------------------------------------------------------------------------------



 



     (o) Independent Registered Public Accounting Firm – Grant Thornton. Grant
Thornton LLP, which expressed its opinion with respect to certain financial
statements of ScissorTail Energy LLC, a Delaware limited liability company
(“ScissorTail”), included in the Offering Memorandum, is an independent
registered public accounting firm within the meaning of Regulation S-X under the
Securities Act and the Exchange Act.
     (p) Preparation of the Financial Statements. The historical consolidated
financial statements (including the related notes and supporting schedules)
included in the Offering Memorandum (and any amendment or supplement thereto)
present fairly in all material respects the financial condition and results of
operations of the entities purported to be shown thereby on the basis stated
therein, at the dates and for the periods indicated, and have been prepared in
conformity with generally accepted accounting principles applied on a consistent
basis throughout the periods involved. The summary historical and pro forma
consolidated financial and operating information included in the Offering
Memorandum (and any amendment or supplement thereto) under the caption “Summary
Unaudited Pro Forma Consolidated Financial Data” and the selected historical and
pro forma consolidated financial and operating information set forth under the
captions “Unaudited Pro Forma Consolidated Financial Data” and “Selected
Historical Consolidated Financial and Operating Data” is presented fairly in all
material respects and prepared on a basis consistent with the audited and
unaudited historical consolidated financial statements and pro forma financial
statements, as applicable, from which it has been derived. The unaudited pro
forma financial statements included in the Offering Memorandum (and any
amendment or supplement thereto) have been prepared in all material respects in
accordance with the applicable requirements of Article 11 of Regulation S-X of
the Securities Act; the assumptions used in the preparation of such unaudited
pro forma financial statements are, in the opinion of the management of the
Company, reasonable; and the pro forma adjustments reflected in such unaudited
pro forma financial statements have been properly applied to the historical
amounts in compilation of such unaudited pro forma financial statements.
     (q) Formation and Qualification. Each of the Company and the Subsidiaries
has been duly formed and is validly existing in good standing under the laws of
their respective jurisdiction of formation, and is duly registered or qualified
to do business and is in good standing as a foreign corporation, limited
liability company, limited partnership or general partnership, as the case may
be, in each jurisdiction in which its ownership or lease of property or the
conduct of its businesses requires such registration or qualification, except
where the failure so to register or qualify would not result in a Material
Adverse Change. Each of the Company and the Subsidiaries has all corporate,
limited liability company, limited partnership or general partnership, as the
case may be, power and authority necessary to own or lease its properties
currently owned or leased or to be owned or leased on the Closing Date and to
conduct its business as currently conducted or to be conducted on the Closing
Date, in each case in all material respects as described in the Offering
Memorandum.
     (r) Ownership of FinCo. The Company owns 100% of the issued and outstanding
capital stock of FinCo; such capital stock has been duly authorized and validly
issued in accordance with the certificate of incorporation and bylaws of FinCo,
as amended to date (the “FinCo Organizational Documents”) and is fully paid and
nonassessable; and the Company owns such capital stock free and clear of all
liens, encumbrances, security interests, equities,

6



--------------------------------------------------------------------------------



 



charges and other claims except for liens created pursuant to the Credit
Agreement dated as of August 1, 2005 among Copano, as the Borrower, Bank of
America, N.A., as Administrative Agent and L/C Issuer, Comerica Bank and U.S.
Bank National Association, as Co-Syndication Agents, Bank of Scotland and Fortis
Capital Corp., as Co-Documentation Agents, and the other lenders party thereto
and Banc of America Securities LLC, as Sole Lead Arranger and Sole Book Manager,
or the Bridge Loan Agreement dated as of August 1, 2005 among Copano, as the
Borrower, Banc of America Bridge LLC, as Administrative Agent and the other
lenders party thereto and Banc of America Securities LLC, as Sole Lead Arranger
and Sole Book Manager (collectively, the “Credit Agreements”).
     (s) Ownership of Subsidiaries. The Company directly or indirectly owns 100%
of the membership interests or partnership interests, as the case may be, of
each Subsidiary (excluding Webb/Duval and Southern Dome, as to which the Company
owns a 62.5% partnership interest and a 73.0% limited liability company
interest, respectively) free and clear of all liens, encumbrances, security
interests, equities, charges and other claims except for liens created pursuant
to the Credit Agreements. Such limited liability company interests or
partnership interests, as the case may be, of each Subsidiary have been duly
authorized and validly issued and are fully paid (to the extent required under
such Subsidiary’s applicable constituent documents) and non-assessable (except
as such nonassessability may be affected by: (A) Section 18-607 of the Delaware
Limited Liability Company Act (the “Delaware LLC Act”), in the case of a
Delaware limited liability company, (B) Section 17-607 of the Delaware Revised
Uniform Limited Partnership Act (the “Delaware LP Act”), in the case of a
Delaware limited partnership, (C) Sections 3.03, 5.02 and 6.07 of the Texas
Revised Uniform Limited Partnership Act (the “Texas LP Act”), in the case of a
Texas limited partnership, or (D) Sections 5.09 of the Texas Limited Liability
Company Act (the “Texas LLC Act”), in the case of a Texas limited liability
company.
     (t) No Other Subsidiaries. Other than its ownership interests in the
Subsidiaries, the Company does not own and at the Closing Date will not own,
directly or indirectly, any equity or long-term debt securities of any
corporation, partnership, limited liability company, joint venture, association
or other entity that, individually or in the aggregate, would be deemed to be a
“significant subsidiary” as such term is defined in Rule 405 of the Securities
Act.
     (u) Capitalization. As of September 30, 2005, the Company would have had,
on the consolidated pro forma basis indicated in the Offering Memorandum (and
any amendment or supplement thereto), a capitalization as set forth therein.
     (v) Authority and Authorization. The Issuers have all requisite corporate
or limited liability company power and authority to issue, sell and deliver the
Notes and the Exchange Notes, and each Guarantor has all requisite corporate,
limited liability company or limited partnership power and authority to issue
the Guarantees and the Exchange Guarantees. Each of the Copano Parties has all
requisite corporate, limited liability company or limited partnership power and
authority to enter into this Agreement, the Indenture and the Registration
Rights Agreement and to perform its respective obligations thereunder. At the
Closing Date, all corporate, partnership and limited liability company action,
as the case may be, required to be taken by the Company and the Subsidiaries or
any of their owners, members or partners for the

7



--------------------------------------------------------------------------------



 



authorization, issuance, sale and delivery of the Securities as contemplated by
this Agreement shall have been validly taken.
     (w) Enforceability of LLC Agreement. The Second Amended and Restated
Limited Liability Company Agreement dated November 15, 2004, as amended through
the date hereof (the “Limited Liability Company Agreement”) has been duly
authorized and validly executed and delivered by affiliates of the Company’s
management and, assuming due authorization, execution and delivery by the other
parties thereto, is a valid and legally binding agreement of each of the parties
thereto, enforceable against each of them in accordance with its terms.
     (x) No Conflicts. None of the offering, issuance and sale of the Notes and
the Guarantees by the Issuers and the Guarantors, respectively, the execution,
delivery and performance of the Notes, the Guarantees, the Exchange Notes, the
Exchange Guarantees, the Indenture, the Registration Rights Agreement or this
Agreement by the Copano Parties or the consummation of the transactions
contemplated hereby or thereby (i) conflicts or will conflict with or
constitutes or will constitute a violation of any of the certificate of
formation, limited liability company agreement, limited partnership agreement or
other organizational documents, as applicable, of each of the Company and the
Subsidiaries (the “Copano Entity Operative Documents”), (ii) conflicts or will
conflict with or constitutes or will constitute a breach or violation of, or a
default under (or an event which, with notice or lapse of time or both, would
constitute such a default), any indenture, mortgage, deed of trust, loan
agreement, lease or other agreement or instrument to which any of the Company or
the Subsidiaries is a party or by which any of them or any of their respective
properties may be bound, (iii) violates or will violate any statute, law or
regulation or any order, judgment, decree or injunction of any court or
governmental agency or body having jurisdiction over any of the Company or the
Subsidiaries or any of their properties in a proceeding to which any of them or
their property is or was a party or (iv) results or will result in the creation
or imposition of any lien, charge or encumbrance upon any property or assets of
any of the Company or the Subsidiaries (other than liens created pursuant to the
Credit Agreements), which conflicts, breaches, violations, defaults or liens, in
the case of clauses (ii), (iii) or (iv), would result, individually or in the
aggregate, in a Material Adverse Change.
     (y) No Consents. Except for such consents, approvals, authorizations,
orders, filings or registrations as may be required (i) under applicable state
securities laws in connection with the purchase and resale of the Securities by
the Initial Purchasers and (ii) with respect to the Exchange Securities under
the Securities Act, the Trust Indenture Act and applicable state securities laws
as contemplated by the Registration Rights Agreement, no consent, approval,
authorization or order of, or filing or registration with, any court or
governmental agency or body having jurisdiction over the Copano Parties or any
of their respective properties is required in connection with the offering,
issuance and sale of the Securities by the Copano Parties in the manner
contemplated herein or in the Offering Memorandum, the execution, delivery and
performance of this Agreement, the Indenture, the Notes, the Guarantees and the
Registration Rights Agreement by the Copano Parties or the consummation by the
Copano Parties of the transactions contemplated hereby or thereby.
     (z) No Default. None of the Copano Parties (i) is in violation of its
applicable Copano Entity Operative Documents, (ii) is in default (and no event
has occurred which, with

8



--------------------------------------------------------------------------------



 



notice or lapse of time or both, would constitute such a default) in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets is subject or (iii) is in violation of any law, statute,
ordinance, administrative or governmental rule or regulation applicable to it or
of any order, judgment, decree or injunction of any court or governmental agency
or body having jurisdiction over it, which default or violation in the case of
clause (ii) or (iii), would, if continued, result in a Material Adverse Change,
or could materially impair the ability of any of the Company or the Subsidiaries
to perform their obligations under this Agreement, the Indenture or the
Registration Rights Agreement. To the knowledge of the Copano Parties without
independent investigation, no third party to any indenture, mortgage, deed of
trust, loan agreement or other agreement or instrument to which any of the
Company or the Subsidiaries is a party or by which any of them is bound or to
which any of their properties is subject, is in default under any such
agreement, which default would, if continued, result in a Material Adverse
Change.
     (aa) Litigation. Except as described in the Offering Memorandum, there is
no action, suit or proceeding before or by any court, arbitrator or governmental
agency, body or official, domestic or foreign, now pending or, to the knowledge
of the Copano Parties, threatened, to which any of the Copano Parties is or may
be a party or to which the business or property of any of the Copano Parties is
or may be subject, that could reasonably be expected to result in a Material
Adverse Change or prevent the consummation of the transactions contemplated by
this Agreement.
     (bb) No Labor Dispute. Except as disclosed in the Offering Memorandum, no
labor dispute with the employees of any Copano Party exists or, to the knowledge
of the Copano Parties, is imminent or threatened that is reasonably likely to
result in a Material Adverse Change.
     (cc) Title to Real Property. Each Copano Entity has good and marketable
title to all real property and good title to all personal property described in
the Offering Memorandum to be owned by such Copano Entity free and clear of all
(i) liens and security interests except liens or security interests arising
under or securing the Credit Agreements or (ii) other claims and other
encumbrances (other than liens or security interests) except, in each case,
(1) as described, and subject to the limitations contained, in the Offering
Memorandum, (2) such as do not materially affect the value of such property
taken as a whole or (3) such as do not materially interfere with the use of such
properties taken as a whole as they have been used in the past and are proposed
to be used in the future as described in the Offering Memorandum; provided that,
with respect to any real property and buildings held under lease by any Copano
Entity, such real property and buildings are held under valid and subsisting and
enforceable leases with such exceptions as do not materially interfere with the
use of the properties of the Company or the Subsidiaries taken as a whole as
they have been used in the past as described in the Offering Memorandum and are
proposed to be used in the future as described in the Offering Memorandum.
     (dd) Insurance. The Company and the Subsidiaries maintain insurance
covering their properties, operations, personnel and businesses against such
losses and risks and in such amounts as is reasonably adequate for the conduct
of their respective businesses and the value of

9



--------------------------------------------------------------------------------



 



their respective properties and as is customary for companies engaged in similar
businesses in similar industries. None of the Company or any Subsidiary has
received notice from any insurer or agent of such insurer that substantial
capital improvements (relative to the Company and its subsidiaries on a
consolidated basis) or other substantial expenditures will have to be made in
order to continue such insurance, and all such insurance is outstanding and duly
in force on the date hereof and will be outstanding and duly in force on the
Closing Date.
     (ee) Certain Relationships and Related Transactions. No relationship,
direct or indirect, exists between or among any Copano Entity, on the one hand,
and the directors, officers, members, partners, stockholders, customers or
suppliers of any Copano Entity on the other hand that would be required by the
Securities Act to be described in a registration statement on Form S-1 that is
not so described in the Offering Memorandum. There are no outstanding loans,
advances (except normal advances for business expenses in the ordinary course of
business) or guarantees of indebtedness by any Copano Entity to or for the
benefit of any of the officers or directors of any Copano Entity or their
respective family members, except as disclosed in the Offering Memorandum. No
Copano Entity has, in violation of the Sarbanes-Oxley Act of 2002, directly or
indirectly, extended or maintained credit, arranged for the extension of credit,
or renewed an extension of credit, in the form of a personal loan to or for any
director or executive officer of any Copano Entity.
     (ff) Sarbanes-Oxley Act of 2002. The Company and its officers and directors
are in compliance in all material respects with all applicable provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations thereunder.
     (gg) Tax Returns. Each of the Company and the Subsidiaries has filed (or
has obtained extensions with respect to) all material federal, state and local
income and franchise tax returns required to be filed through the date of this
Agreement, which returns are correct and complete in all material respects, and
has timely paid all taxes due thereon, other than those (i) that are being
contested in good faith and for which adequate reserves have been established in
accordance with generally accepted accounting principles or (ii) that, if not
paid, would not result in a Material Adverse Change.
     (hh) Books and Records. Each Copano Entity (i) makes and keeps books and
records which, in reasonable detail, accurately and fairly reflect the
transactions and dispositions of assets and (ii) maintains internal accounting
controls sufficient to provide reasonable assurance that (A) transactions are
executed in accordance with management’s general or specific authorization, (B)
transactions are recorded as necessary to permit preparation of its financial
statements in conformity with generally accepted accounting principles and to
maintain accountability for its assets, (C) access to its assets is permitted
only in accordance with management’s general or specific authorization and
(D) the reported accountability for its assets is compared with existing assets
at reasonable intervals and appropriate action is taken with respect to any
differences.
     (ii) Disclosure Controls. The Company has established and maintains
disclosure controls and procedures (as such term is defined in Rule 13a-15 under
the Exchange Act), which (i) are designed to ensure that material information
relating to the Company, including its consolidated subsidiaries, is made known
to the Company’s principal executive officer and its

10



--------------------------------------------------------------------------------



 



principal financial officer by others within those entities, particularly during
the periods in which the periodic reports required under the Exchange Act are
being prepared; (ii) have been evaluated for effectiveness as of the end of the
period covered by the Company’s most recent quarterly report filed with the
Commission; and (iii) are effective in all material respects to perform the
functions for which they were established.
     (jj) No Deficiency in Internal Controls. Based on the evaluation of its
internal controls and procedures as of the end of the period covered by the
Company’s most recent quarterly report on Form 10-Q filed with the Commission,
the Company is not aware of (i) any significant deficiency in the design or
operation of internal controls which could adversely affect the Company’s
ability to record, process, summarize and report financial data or any material
weaknesses in internal controls; or (ii) any fraud, whether or not material,
that involves management or other employees who have a significant role in the
Company’s internal controls.
     (kk) No Recent Changes to Disclosure Controls or Internal Controls. Since
the end of the period covered by the Company’s most recent quarterly report on
Form 10-Q filed with the Commission, there have been no significant changes in
internal controls or in other factors that could significantly affect internal
controls, including any corrective actions with regard to significant
deficiencies and material weaknesses, except for improvements and new procedures
implemented as part of the Company’s review of its internal controls. Since that
date, there have been no changes in those internal controls over financial
reporting that have materially affected, or are reasonably likely to materially
affect, the Company’s internal control over financial reporting.
     (ll) Environmental Compliance. The Company and the Subsidiaries (i) are in
compliance with any and all applicable federal, state and local laws and
regulations relating to the protection of human health and safety and the
environment or imposing liability or standards of conduct concerning any
Hazardous Materials (as defined below) (“Environmental Laws”), (ii) have
received all permits required of them under applicable Environmental Laws to
conduct their respective businesses, (iii) are in compliance with all terms and
conditions of any such permits and (iv) do not have any liability in connection
with the release into the environment of any Hazardous Material, except where
such noncompliance with Environmental Laws, failure to receive required permits,
failure to comply with the terms and conditions of such permits or liability
would not, individually or in the aggregate, result in a Material Adverse
Change. The term “Hazardous Material” means (A) any “hazardous substance” as
defined in the Comprehensive Environmental Response, Compensation and Liability
Act of 1980, as amended, (B) any “hazardous waste” as defined in the Resource
Conservation and Recovery Act, as amended, (C) any petroleum or petroleum
product, (D) any polychlorinated biphenyl and (E) any pollutant or contaminant
or hazardous, dangerous or toxic chemical, material, waste or substance
regulated under any other Environmental Law.
     (mm) Permits. Each of the Company and the Subsidiaries has, or at the
Closing Date will have such permits, consents, licenses, franchises,
certificates and authorizations of governmental or regulatory authorities
(“permits”) as are necessary to own its properties and to conduct its business
in the manner described in the Offering Memorandum, subject to such
qualifications as may be set forth in the Offering Memorandum and except for
such permits which, if not obtained, would not, individually or in the
aggregate, result in a Material Adverse

11



--------------------------------------------------------------------------------



 



Change; except as set forth in the Offering Memorandum, each of the Company and
the Subsidiaries has, or at the Closing Date will have, fulfilled and performed
all its material obligations with respect to such permits which are or will be
due to have been fulfilled and performed by such date and no event has occurred
that would prevent the permits from being renewed or reissued or which allows,
or after notice or lapse of time would allow, revocation or termination thereof
or results in any impairment of the rights of the holder of any such permit,
except for such non-renewals, non-issues, revocations, terminations and
impairments that would not, individually or in the aggregate, result in a
Material Adverse Change; and, except as described in the Offering Memorandum,
none of such permits contains, or at the Closing Date will contain, any
restriction that is materially burdensome to the Company and the Subsidiaries
considered as a whole.
     (nn) Investment Company; Public Utility Holding Company. None of the
Company or the Subsidiaries is now, and after the sale of the Notes to be sold
by the Company hereunder and the application of the net proceeds from such sale
as described in the Offering Memorandum under the caption “Use of Proceeds” will
be, (i) an “investment company” or a company “controlled by” an “investment
company” within the meaning of the Investment Company Act of 1940, as amended or
(ii) a “public utility company,” a “holding company” or a “subsidiary company”
of a “holding company” or an “affiliate” thereof, under the Public Utility
Holding Company Act of 1935, as amended.
     (oo) Forward-Looking Statements. No forward-looking statement (within the
meaning of Rule 175 or Section 27A of the Securities Act and Section 21E of the
Exchange Act) contained in the Preliminary Offering Memorandum and the Offering
Memorandum has been made or reaffirmed without a reasonable basis or has been
disclosed other than in good faith.
     (pp) Statistical and Market Data. Nothing has come to the attention of the
Company or the Subsidiaries that has caused the Company or any Subsidiary to
believe that the statistical and market-related data included in the Preliminary
Offering Memorandum and the Offering Memorandum is not based on or derived from
sources that are reliable and accurate in all material respects.
     Any certificate signed by an officer of any Copano Party and delivered to
the Initial Purchasers or to counsel for the Initial Purchasers shall be deemed
to be a representation and warranty by such Copano Party to each Initial
Purchaser as to the matters set forth therein.

12



--------------------------------------------------------------------------------



 



     SECTION 2. Purchase, Sale and Delivery of the Securities.
     (a) The Securities. Each of the Issuers and the Guarantors agrees to issue
and sell to the Initial Purchasers, severally and not jointly, all of the
Securities, and the Initial Purchasers agree, severally and not jointly, to
purchase from the Issuers and the Guarantors the aggregate principal amount of
Securities set forth opposite their names on Schedule B, at a purchase price of
97.5% of the principal amount thereof payable on the Closing Date, in each case,
on the basis of the representations, warranties and agreements herein contained,
and upon the terms, subject to the conditions thereto, herein set forth.
     (b) The Closing Date. Delivery of certificates for the Securities in
definitive form to be purchased by the Initial Purchasers and payment therefor
shall be made at the offices of Vinson & Elkins L.L.P., 1001 Fannin Street,
Houston, Texas 77002 (or such other place as may be agreed to by the Company and
Banc of America Securities LLC) at 9:00 a.m. New York City time, on February 7,
2006 or such other time and date as Banc of America Securities LLC shall
designate by notice to the Company (the time and date of such closing are called
the “Closing Date”). The Company hereby acknowledges that circumstances under
which Banc of America Securities LLC may provide notice to postpone the Closing
Date as originally scheduled include, but are in no way limited to, any
determination by the Company or the Initial Purchasers to recirculate to
investors copies of an amended or supplemented Offering Memorandum or a delay as
contemplated by the provisions of Section 17 hereof.
     (c) Delivery and Payment. The Company shall deliver, or cause to be
delivered, to Banc of America Securities LLC for the accounts of the several
Initial Purchasers certificates for the Notes at the Closing Date against the
irrevocable release of a wire transfer of immediately available funds for the
amount of the purchase price therefor. The certificates for the Notes will be
evidenced by one or more global securities in definitive form and will be
registered in the name of Cede & Co., as nominee of the Depositary, pursuant to
the DTC Agreement, and shall be made available for inspection on the business
day preceding the Closing Date at a location in New York City, as Banc of
America Securities LLC may designate. Time shall be of the essence, and delivery
at the time and place specified in this Agreement is a further condition to the
obligations of the Initial Purchasers.
     SECTION 3. Offering by Initial Purchasers. Each Initial Purchaser,
severally and not jointly, represents and warrants to and agrees with the
Company that:
     (a) Offers to Qualified Institutional Buyers. It has not offered or sold,
and will not offer or sell, any Securities, except (i) within the United States,
to those persons it reasonably believes to be “qualified institutional buyers”
within the meaning of Rule 144A under the Act (a “Qualified Institutional
Buyer”) and that, in connection with each such sale, it has taken or will take
reasonable steps to ensure that the purchaser of such Securities is aware that
such sale is being made in reliance on Rule 144A; or (ii) in accordance with the
restrictions set forth in Annex I hereto.
     (b) Initial Purchasers as Qualified Institutional Buyers. Each Initial
Purchaser severally and not jointly represents and warrants to, and agrees with,
the Company that it is a Qualified Institutional Buyer.

13



--------------------------------------------------------------------------------



 



     SECTION 4. Additional Covenants. Each of the Issuers and the Guarantors
further covenants and agrees with each Initial Purchaser as follows:
     (a) Initial Purchasers’ Review of Proposed Amendments and Supplements.
Until the later of (x) the completion of the placement of the Securities by the
Initial Purchaser with the Subsequent Purchasers and (y) the Closing Date, prior
to amending or supplementing the Offering Memorandum, the Company shall furnish
to the Initial Purchasers for review a copy of each such proposed amendment or
supplement, and the Company shall not use any such proposed amendment or
supplement to which the Initial Purchasers reasonably object.
     (b) Notice to Company. The Company will advise the Initial Purchasers
promptly (i) of the issuance by any governmental or regulatory authority of any
order preventing or suspending the use of the Preliminary Offering Memorandum or
the Offering Memorandum or the initiation or threatening of any proceeding for
that purpose; (ii) of the occurrence of any event at any time prior to the
completion of the initial offering of the Notes as a result of which the
Offering Memorandum as then amended or supplemented would include any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; and (iii) of the receipt by any Copano Entity of
any notice with respect to any suspension of the qualification of the Notes for
offer and sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; and the Company and the Subsidiaries will use their
reasonable best efforts to prevent the issuance of any such order preventing or
suspending the use of the Preliminary Offering Memorandum or the Offering
Memorandum or suspending any such qualification of the Securities and, if any
such order is issued, will use its reasonable best efforts to obtain as soon as
possible the withdrawal thereof.
     (c) Amendments and Supplements to the Offering Memorandum and Other
Securities Act Matters. If, prior to the completion of the placement of the
Securities by the Initial Purchasers with the Subsequent Purchasers, any event
shall occur or condition exist as a result of which, in the judgment of any of
the Copano Parties or in the opinion of counsel for the Initial Purchasers, it
is necessary to amend or supplement the Offering Memorandum in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading or it is otherwise necessary to amend or supplement the Offering
Memorandum to comply with law, the Company agrees to promptly prepare (subject
to Section 5 hereof) and furnish a reasonable number of copies at its own
expense to the Initial Purchasers amendments or supplements to the Offering
Memorandum so that the statements in the Offering Memorandum as so amended or
supplemented will not, in the light of the circumstances under which they are
made, be misleading or so that the Offering Memorandum, as amended or
supplemented, will comply with all applicable law. Following the consummation of
the Exchange Offer or the effectiveness of an applicable shelf registration
statement and for so long as the Securities are outstanding if, in the judgment
of the Initial Purchasers, the Initial Purchasers or any of their Affiliates (as
such term is defined in the Securities Act) are required to deliver a prospectus
in connection with sales of, or market-making activities with respect to, the
Securities, to periodically amend the applicable registration statement so that
the information contained therein complies with the requirements of Section 10
of the Securities Act, to amend the applicable registration statement or
supplement the related prospectus or the documents incorporated therein when
necessary to reflect any material changes in the information provided therein so

14



--------------------------------------------------------------------------------



 



that the registration statement and the prospectus will not contain any untrue
statement of a material fact or omit to state any material fact necessary in
order to make the statements therein, in the light of the circumstances under
which they are made, not misleading and to provide the Initial Purchasers with
copies of each amendment or supplement filed and such other documents as the
Initial Purchasers may reasonably request.
     The Company and the Initial Purchasers hereby expressly acknowledge that
the indemnification and contribution provisions of Sections 9 and 10 hereof are
specifically applicable and relate to each offering memorandum, registration
statement, prospectus, amendment or supplement referred to in this Section 4.

15



--------------------------------------------------------------------------------



 



     (d) Copies of the Offering Memorandum. The Company agrees to furnish the
Initial Purchasers, without charge, as many copies of the Offering Memorandum
and any amendments and supplements thereto as they shall have reasonably
requested.
     (e) Blue Sky Compliance. Each of the Copano Parties shall cooperate with
the Initial Purchasers and counsel for the Initial Purchasers to qualify or
register (or to obtain exemptions from qualifying or registering) all or any
part of the Securities for offer and sale under the securities laws of the
several states of the United States and any other jurisdictions reasonably
designated by the Initial Purchasers, shall comply with such laws and shall
continue such qualifications, registrations and exemptions in effect so long as
required for the distribution of the Securities. None of the Issuers or any of
the Guarantors shall be required to qualify as a foreign corporation or to take
any action that would subject it to general service of process in any such
jurisdiction where it is not presently qualified or where it would be subject to
taxation as a foreign limited liability company. The Company will advise the
Initial Purchasers promptly of the suspension of the qualification or
registration of (or any such exemption relating to) the Securities for offering,
sale or trading in any jurisdiction or any initiation or threat of any
proceeding for any such purpose, and in the event of the issuance of any order
suspending such qualification, registration or exemption, each of the Issuers
and the Guarantors shall use its reasonable best efforts to obtain the
withdrawal thereof at the earliest possible moment.
     (f) The Depositary. The Company will cooperate with the Initial Purchasers
and use its reasonable best efforts to permit the Securities to be eligible for
clearance and settlement through the facilities of the Depositary.
     (g) Additional Issuer Information. Prior to the completion of the placement
of the Securities by the Initial Purchasers with the Subsequent Purchasers, the
Company shall file, on a timely basis, with the Commission and The Nasdaq
National Market all reports and documents required to be filed under Section 13
or 15(d) of the Exchange Act. Additionally, at any time when the Company is not
subject to Section 13 or 15(d) of the Exchange Act and the Notes are “restricted
securities” within the meaning of Rule 144(a)(3) under the Securities Act, for
the benefit of holders and beneficial owners from time to time of the
Securities, the Company shall furnish, at its expense, upon request, to holders
and beneficial owners of Securities and prospective purchasers of Securities
information (“Additional Issuer Information”) satisfying the requirements of
Rule 144A(d)(4) under the Securities Act.
     (h) Agreement Not To Offer or Sell Additional Securities. During the period
of sixty (60) days following the date of the Offering Memorandum, the Copano
Parties will not, without the prior written consent of Banc of America
Securities LLC (which consent may be withheld at the sole discretion of Banc of
America Securities LLC), directly or indirectly, issue, sell, offer to sell,
contract or grant any option to sell, pledge, transfer or establish an open “put
equivalent position” within the meaning of Rule 16a-1 under the Exchange Act, or
otherwise dispose of or transfer, or announce the offering of, or file any
registration statement under the Securities Act in respect of, any securities
similar to the Notes or any securities exchangeable for or convertible into the
Notes or any such similar securities (other than as contemplated by this
Agreement and to register the Exchange Securities).

16



--------------------------------------------------------------------------------



 



     (i) No Integration. The Company agrees that it will not and will cause its
Affiliates not to make any offer or sale of securities of the Company of any
class if, as a result of the doctrine of “integration” referred to in Rule 502
under the Securities Act, such offer or sale would render invalid (for the
purpose of (i) the sale of the Securities by the Company to the Initial
Purchasers, (ii) the resale of the Securities by the Initial Purchasers to
Subsequent Purchasers or (iii) the resale of the Securities by such Subsequent
Purchasers to others) the exemption from the registration requirements of the
Securities Act provided by Section 4(2) thereof or by Rule 144A or by
Regulation S thereunder or otherwise.
     (j) Legended Securities. Each certificate for a Note will bear the legend
contained in “Transfer Restrictions” in the Offering Memorandum for the time
period and upon the other terms stated in the Offering Memorandum.
     (k) PORTAL. The Company will use its reasonable best efforts to cause the
Notes to be eligible for the PORTAL Market.
     (l) Stabilization. Except as stated in this Agreement and in the
Preliminary Offering Memorandum and Offering Memorandum, the Issuers, the
Guarantors and their respective Affiliates will not take, directly or
indirectly, any action designed to or that might reasonably be expected to cause
or result in stabilization or manipulation of the price of the Notes.
     (m) Resales. During the period of two years after the Closing Date, the
Copano Parties will not, and will not permit any of their “affiliates” (as
defined in Rule 144 under the Securities Act), to, resell any of the Notes that
constitute “restricted securities” under Rule 144 that have been reacquired by
any of them.
     Banc of America Securities LLC, on behalf of the several Initial
Purchasers, may, in its sole discretion, waive in writing the performance by the
Issuers or any Guarantor of any one or more of the foregoing covenants or extend
the time for their performance.
     SECTION 5. Payment of Expenses. Each of the Copano Parties agrees to pay
the costs and expenses related to the following matters: (i) the expenses
incident to the issuance and delivery of the Securities (including all printing
and engraving costs), (ii) all necessary issue, transfer and other stamp taxes
in connection with the original issuance and sale of the Securities to the
Initial Purchasers, (iii) the fees and expenses of the Company’s counsel,
independent public or certified public accountants and other advisors, (iv) the
costs and expenses incurred in connection with the preparation, printing,
filing, shipping and distribution of each Preliminary Offering Memorandum and
the Offering Memorandum (including financial statements and exhibits), and all
amendments and supplements thereto, this Agreement, the Registration Rights
Agreement, the Indenture, the DTC Agreement and the Notes and Guarantees,
(v) the filing fees, attorneys’ fees and expenses incurred by the Company,
FinCo, the Guarantors or the Initial Purchasers in connection with qualifying or
registering (or obtaining exemptions from the qualification or registration of)
all or any part of the Securities for offer and sale under the securities laws
of the several states of the United States (including, without limitation, the
cost of preparing, printing and mailing preliminary and final blue sky or legal
investment memoranda and any related supplements to the Preliminary Offering
Memorandum or Offering Memorandum, (vi) the fees and expenses of the Trustee,
including the fees and disbursements of

17



--------------------------------------------------------------------------------



 



counsel for the Trustee in connection with the Indenture, the Securities and the
Exchange Securities, (vii) any fees payable in connection with the rating of the
Securities or the Exchange Securities with the ratings agencies and the listing
of the Securities with the PORTAL Market, (viii) the fees and expenses
(including reasonable fees and expenses of counsel) of the Copano Parties in
connection with approval of the Securities by the Depositary for “book-entry”
transfer, and the performance by the Copano Parties of their respective other
obligations under this Agreement and (ix) one-half of all reasonable
out-of-pocket expenses incident to the “road show” for the offering of the
Securities, including the cost of any chartered airplane or other
transportation. Except as provided in this Section 5 and Sections 7, 9 and 10
hereof, the Initial Purchasers shall pay their own expenses, including the fees
and disbursements of their counsel, Baker Botts L.L.P.
     SECTION 6. Conditions of the Obligations of the Initial Purchasers. The
obligations of the several Initial Purchasers to purchase the Securities as
provided herein on the Closing Date shall be subject to the accuracy of the
respective representations and warranties of the Copano Parties set forth in
Section 1 hereof as of the Execution Time and as of the Closing Date as though
then made and to the performance by the Copano Parties of their respective
covenants and other obligations hereunder, and to each of the following
additional conditions:
     (a) Accountants’ Comfort Letter. On the date hereof, the Initial Purchasers
shall have received from each of Deloitte & Touche LLP and Grant Thornton LLP,
independent public accountants for the Company and ScissorTail, respectively,
letters dated the date hereof addressed to the Initial Purchasers, in form and
substance satisfactory to the Initial Purchasers, containing statements and
information of the type ordinarily included in accountant’s “comfort letters” to
Initial Purchasers, delivered according to Statement of Auditing Standards Nos.
72, 76 and 100 (or any successor bulletins), with respect to the audited and
unaudited financial statements and certain financial information contained in
the Preliminary Offering Memorandum and the Pricing Supplement.
     (b) Offering Memorandum. The Initial Purchasers shall not have discovered
and disclosed to the Issuers on or prior to the Closing Date that the Offering
Memorandum or any amendment or supplement thereto contains an untrue statement
of a fact that, in the opinion of Baker Botts L.L.P., is material or omits to
state a fact that, in the opinion of such counsel, is material and is necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading.
     (c) No Material Adverse Change or Ratings Agency Change. For the period
from and after the date of this Agreement and prior to the Closing Date:
          (i) there shall not have occurred any Material Adverse Change the
effect of which, in the judgment of the Initial Purchasers, makes it
impracticable or inadvisable to proceed with the offering, sale or delivery of
the Securities on the terms and in the manner contemplated by this Agreement,
the Preliminary Offering Memorandum and the Offering Memorandum; and
          (ii) there shall not have occurred any downgrading, nor shall any
notice have been given of any intended or potential downgrading or of any review
for a possible change that does not indicate the direction of the possible
change, in the rating accorded any securities or

18



--------------------------------------------------------------------------------



 



indebtedness of the Company or any of its Subsidiaries by any “nationally
recognized statistical rating organization” as such term is defined for purposes
of Rule 436 under the Securities Act.
     (d) Opinion of Outside Counsel for the Company. On the Closing Date the
Initial Purchasers shall have received an opinion letter from Vinson & Elkins
L.L.P., counsel for the Company, dated as of such Closing Date, the form of
which is attached as Exhibit A.
     (e) Opinion of General Counsel of the Company. On the Closing Date the
Initial Purchasers shall have received an opinion letter from Douglas L. Lawing,
Vice President, General Counsel and Secretary of the Company, dated as of such
Closing Date, the form of which is attached as Exhibit B.
     (f) Opinion of Counsel for the Initial Purchasers. On the Closing Date the
Initial Purchasers shall have received an opinion letter from Baker Botts
L.L.P., counsel for the Initial Purchasers, dated as of such Closing Date, with
respect to such matters as may be reasonably requested by the Initial
Purchasers.
     (g) Officers’ Certificate. On the Closing Date the Initial Purchasers shall
have received a written certificate executed by an executive officer of each
Copano Party who has specific knowledge of such Copano Party’s financial matters
and is satisfactory to the Initial Purchasers, dated as of the Closing Date, to
the effect set forth in Section 6(c) hereof, and further to the effect that:
          (i) the representations, warranties and covenants of such entity set
forth in Section 1 hereof were true and correct as of the Time of Execution and
are true and correct as of the Closing Date with the same force and effect as
though expressly made on and as of the Closing Date; and
          (ii) such entity has complied with all the agreements and satisfied
all the conditions on its part to be performed or satisfied at or prior to the
Closing Date.
     (h) Bring-Down Comfort Letter. On the Closing Date the Initial Purchasers
shall have received from each of Deloitte & Touche LLP and Grant Thornton LLP a
letter dated such date, in form and substance satisfactory to the Initial
Purchasers, to the effect that they reaffirm the statements made in the
respective letter furnished by them pursuant to Section 6(a) hereof, except that
the specified date referred to therein for the carrying out of procedures shall
be no more than three business days prior to the Closing Date and that their
procedures shall extend to financial information in the Final Offering
Memorandum not contained in the Preliminary Offering Memorandum or the Pricing
Supplement.
     (i) PORTAL Listing. At the Closing Date, the Notes shall have been
designated for trading on the PORTAL Market.
     (j) Registration Rights Agreement . The Copano Parties shall have entered
into the Registration Rights Agreement and the Initial Purchasers or their
counsel shall have received executed counterparts thereof.

19



--------------------------------------------------------------------------------



 



     (k) Indenture. The Copano Parties and the Trustee shall have executed and
delivered the Indenture, and the Initial Purchasers or their counsel shall have
received an executed counterpart thereof, duly executed by the Copano Parties
and the Trustee.
     (l) Additional Documents. On or before the Closing Date, the Initial
Purchasers and counsel for the Initial Purchasers shall have received such
information, documents and opinions as they may reasonably require for the
purposes of enabling them to pass upon the issuance and sale of the Securities
as contemplated herein, or in order to evidence the accuracy of any of the
representations and warranties, or the satisfaction of any of the conditions or
agreements, herein contained.
     If any condition specified in this Section 6 is not satisfied when and as
required to be satisfied, this Agreement may be terminated by the Initial
Purchasers by notice to the Company at any time on or prior to the Closing Date,
which termination shall be without liability on the part of any party to any
other party, except that Sections 5, 7, 9 and 10 hereof shall at all times be
effective and shall survive such termination.

20



--------------------------------------------------------------------------------



 



     SECTION 7. Reimbursement of Initial Purchasers’ Expenses. If this Agreement
is terminated by the Initial Purchasers because any condition to the obligations
of the Initial Purchasers set forth in Section 6 is not satisfied, because of
any termination pursuant to Section 11(i) hereof, or because of any refusal,
inability or failure on the part of any of the Copano Parties to perform any
agreement herein or to comply with any provision hereof other than by reason of
a default by any of the Initial Purchasers, then the Copano Parties agree to
reimburse the Initial Purchasers (or such Initial Purchasers as have terminated
this Agreement with respect to themselves), severally, upon demand for all
out-of-pocket expenses that shall have been reasonably incurred by the Initial
Purchasers in connection with the proposed purchase and the offering and sale of
the Securities, including, without limitation, fees and disbursements of
counsel, printing expenses, travel expenses, postage, facsimile and telephone
charges.
     SECTION 8. Offer, Sale and Resale Procedures. Each of the Initial
Purchasers, on the one hand, and the Copano Parties, on the other hand, hereby
agrees that they have observed and will observe the following procedures in
connection with the offer and sale of the Securities:
     (a) Offers and sales of the Securities will be made only by the Initial
Purchasers or Affiliates thereof qualified to do so in the jurisdictions in
which such offers or sales are made. Each such offer or sale shall only be made
to persons whom the offeror or seller reasonably believes to be Qualified
Institutional Buyers or non-U.S. persons outside the United States to whom the
offeror or seller reasonably believes offers and sales of the Securities may be
made in reliance upon Regulation S upon the terms and conditions set forth in
Annex I hereto, which Annex I is hereby expressly made a part hereof.
     (b) The Securities will be offered by approaching prospective Subsequent
Purchasers on an individual basis. No general solicitation or general
advertising (within the meaning of Rule 502 under the Securities Act) will be
used in the United States in connection with the offering of the Securities.
     (c) Upon original issuance by the Company, and until such time as the same
is no longer required under the applicable requirements of the Securities Act,
the Notes (and all securities issued in exchange therefor or in substitution
thereof, other than the Exchange Securities Notes) shall bear the following
legend and such other legends as the Initial Purchasers and their counsel shall
deem necessary:
“THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”), OR ANY STATE SECURITIES LAWS. NEITHER THIS NOTE NOR ANY
INTEREST OR PARTICIPATION HEREIN MAY BE OFFERED, SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, ENCUMBERED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF SUCH REGISTRATION
OR UNLESS SUCH TRANSACTION IS EXEMPT FROM, OR NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT. THE HOLDER OF THIS NOTE BY ITS ACCEPTANCE
HEREOF AGREES TO OFFER, SELL OR OTHERWISE TRANSFER SUCH SECURITY, PRIOR TO THE
DATE WHICH IS TWO YEARS AFTER THE LATER OF THE ORIGINAL ISSUE DATE HEREOF AND
THE LAST DATE ON WHICH AN

21



--------------------------------------------------------------------------------



 



ISSUER OR ANY AFFILIATE OF AN ISSUER WAS THE OWNER OF THIS NOTE (OR ANY
PREDECESSOR OF THIS NOTE) (THE “RESALE RESTRICTION TERMINATION DATE”) ONLY
(A) TO AN ISSUER OR ANY SUBSIDIARY THEREOF, (B) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, (C) FOR SO LONG AS THE NOTES
ARE ELIGIBLE FOR RESALE PURSUANT TO RULE 144A UNDER THE SECURITIES ACT (“RULE
144A”), TO A PERSON IT REASONABLY BELIEVES IS A “QUALIFIED INSTITUTIONAL BUYER”
AS DEFINED IN RULE 144A THAT PURCHASES FOR ITS OWN ACCOUNT OR FOR THE ACCOUNT OF
A QUALIFIED INSTITUTIONAL BUYER TO WHOM NOTICE IS GIVEN THAT THE TRANSFER IS
BEING MADE IN RELIANCE ON RULE 144A, (D) PURSUANT TO OFFERS AND SALES TO
NON-U.S. PERSONS THAT OCCUR OUTSIDE THE UNITED STATES WITHIN THE MEANING OF
REGULATION S UNDER THE SECURITIES ACT OR (E) PURSUANT TO ANOTHER AVAILABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, SUBJECT TO
THE ISSUERS’ AND THE TRUSTEE’S RIGHT PRIOR TO ANY SUCH OFFER, SALE OR TRANSFER
(i) PURSUANT TO CLAUSE (D) PRIOR TO THE END OF THE 40 DAY DISTRIBUTION
COMPLIANCE PERIOD WITHIN THE MEANING OF REGULATION S UNDER THE SECURITIES ACT OR
PURSUANT TO CLAUSE (E) PRIOR TO THE RESALE RESTRICTION TERMINATION DATE TO
REQUIRE THE DELIVERY OF AN OPINION OF COUNSEL, CERTIFICATION AND/OR OTHER
INFORMATION SATISFACTORY TO EACH OF THEM, AND (ii) IN EACH OF THE FOREGOING
CASES, TO REQUIRE THAT A CERTIFICATE OF TRANSFER IN THE FORM APPEARING ON THIS
NOTE IS COMPLETED AND DELIVERED BY THE TRANSFEROR TO THE TRUSTEE. THIS LEGEND
WILL BE REMOVED UPON THE REQUEST OF A HOLDER AFTER THE RESALE RESTRICTION
TERMINATION DATE.”
     Following the sale of the Securities by the Initial Purchasers to
Subsequent Purchasers pursuant to the terms hereof, the Initial Purchasers shall
not be liable or responsible to the Company for any losses, damages or
liabilities suffered or incurred by the Company, including any losses, damages
or liabilities under the Securities Act, arising from or relating to any resale
or transfer of any Security.
     SECTION 9. Indemnification.
     (a) Indemnification of the Initial Purchasers. Each of the Copano Parties,
jointly and severally, agrees to indemnify and hold harmless each Initial
Purchaser, its directors, officers and employees, and each person, if any, who
controls any Initial Purchaser within the meaning of the Securities Act and the
Exchange Act against any loss, claim, damage, liability or expense, as incurred,
to which such Initial Purchaser, director, officer, employee or controlling
person may become subject, under the Securities Act, the Exchange Act or other
federal or state statutory law or regulation, or at common law or otherwise
(including in settlement of any litigation, if such settlement is effected with
the written consent of the Company), insofar as such loss, claim,

22



--------------------------------------------------------------------------------



 



damage, liability or expense (or actions in respect thereof as contemplated
below) arises out of or is based upon any untrue statement or alleged untrue
statement of a material fact contained in the Preliminary Offering Memorandum,
the Pricing Supplement or the Offering Memorandum (or any amendment or
supplement thereto), or the omission or alleged omission therefrom of a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, provided, however,
that the foregoing indemnity agreement shall not apply to any loss, claim,
damage, liability or expense to the extent, but only to the extent, arising out
of or based upon any untrue statement or alleged untrue statement or omission or
alleged omission made in reliance upon and in conformity with written
information furnished to the Company by the Initial Purchasers expressly for use
in the Preliminary Offering Memorandum, the Pricing Supplement or the Offering
Memorandum (or any amendment or supplement thereto). The indemnity agreement set
forth in this Section 9(a) shall be in addition to any liabilities that the
Company may otherwise have.
     (b) Indemnification of the Copano Parties. Each Initial Purchaser agrees,
severally and not jointly, to indemnify and hold harmless the Copano Parties,
each of their respective directors and each person, if any, who controls any of
the Copano Parties within the meaning of the Securities Act or the Exchange Act,
against any loss, claim, damage, liability or expense, as incurred, to which
such Copano Party or any such director or controlling person may become subject,
under the Securities Act, the Exchange Act, or other federal or state statutory
law or regulation, or at common law or otherwise (including in settlement of any
litigation, if such settlement is effected with the written consent of such
Initial Purchaser), insofar as such loss, claim, damage, liability or expense
(or actions in respect thereof as contemplated below) arises out of or is based
upon any untrue statement or alleged untrue statement of a material fact
contained in the Preliminary Offering Memorandum, the Pricing Supplement or the
Offering Memorandum (or any amendment or supplement thereto), or the omission or
alleged omission therefrom of a material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading, in each case to the extent, but only to the extent, that
such untrue statement or alleged untrue statement or omission or alleged
omission was made in the Preliminary Offering Memorandum, the Pricing Supplement
or the Offering Memorandum (or any amendment or supplement thereto), in reliance
upon and in conformity with written information furnished to the Company by the
Initial Purchasers expressly for use therein; and to reimburse such Copano Party
and each such director or controlling person for any and all expenses (including
the fees and disbursements of counsel) as such expenses are reasonably incurred
by such Copano Party or such director or controlling person in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action. Each Copano Party hereby acknowledges that
the only information that the Initial Purchasers have furnished to the Company
expressly for use in the Preliminary Offering Memorandum, the Pricing Supplement
or the Offering Memorandum (or any amendment or supplement thereto) are the
statements set forth in the third sentence of the eighth paragraph and in the
twelfth paragraph under the caption “Plan of Distribution” in the Preliminary
Offering Memorandum and the Offering Memorandum. The indemnity agreement set
forth in this Section 9(b) shall be in addition to any liabilities that each
Initial Purchaser may otherwise have.
     (c) Notifications and Other Indemnification Procedures. Promptly after
receipt by an indemnified party under this Section 9 of notice of the
commencement of any action, such

23



--------------------------------------------------------------------------------



 



indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party under this Section 9, notify the indemnifying party in
writing of the commencement thereof, but the omission so to notify the
indemnifying party will not relieve it from any liability which it may have to
any indemnified party for contribution or otherwise than under the indemnity
agreement contained in this Section 9 or to the extent it is not prejudiced as a
proximate result of such failure. In case any such action is brought against any
indemnified party and such indemnified party seeks or intends to seek indemnity
from an indemnifying party, the indemnifying party will be entitled to
participate in and, to the extent that it shall elect, jointly with all other
indemnifying parties similarly notified, by written notice delivered to the
indemnified party promptly after receiving the aforesaid notice from such
indemnified party, to assume the defense thereof with counsel reasonably
satisfactory to such indemnified party; provided, however, if the defendants in
any such action include both the indemnified party and the indemnifying party
and the indemnified party shall have reasonably concluded that a conflict may
arise between the positions of the indemnifying party and the indemnified party
in conducting the defense of any such action or that there may be legal defenses
available to it and/or other indemnified parties which are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of such indemnifying party’s election so to
assume the defense of such action and approval by the indemnified party of
counsel, the indemnifying party will not be liable to such indemnified party
under this Section 9 for any legal or other expenses subsequently incurred by
such indemnified party in connection with the defense thereof unless (i) the
indemnified party shall have employed separate counsel in accordance with the
proviso to the next preceding sentence (it being understood, however, that the
indemnifying party shall not be liable for the expenses of more than one
separate counsel (together with local counsel), approved by the indemnifying
party (Banc of America Securities LLC in the case of Sections 9(b) and 10
hereof), representing the indemnified parties who are parties to such action) or
(ii) the indemnifying party shall not have employed counsel satisfactory to the
indemnified party to represent the indemnified party within a reasonable time
after notice of commencement of the action, in each of which cases the fees and
expenses of counsel shall be at the expense of the indemnifying party.
     (d) Settlements. The indemnifying party under this Section 9 shall not be
liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, the indemnifying party agrees to indemnify the indemnified party
against any loss, claim, damage, liability or expense by reason of such
settlement or judgment. Notwithstanding the foregoing sentence, if at any time
an indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for fees and expenses of counsel as contemplated by this
Section 9, the indemnifying party agrees that it shall be liable for any
settlement of any proceeding effected without its written consent if (i) such
settlement is entered into more than thirty (30) days after receipt by such
indemnifying party of the aforesaid request and (ii) such indemnifying party
shall not have reimbursed the indemnified party in accordance with such request
or disputed in good faith the indemnified party’s entitlement to such
reimbursement prior to the date of such settlement. No indemnifying party shall,
without the prior written consent of the indemnified party, effect any
settlement, compromise or consent to the entry of judgment in any pending or
threatened action,

24



--------------------------------------------------------------------------------



 



suit or proceeding in respect of which any indemnified party is or could have
been a party and indemnity was or could have been sought hereunder by such
indemnified party, unless such settlement, compromise or consent (i) includes an
unconditional release of such indemnified party from all liability on claims
that are the subject matter of such action, suit or proceeding and (ii) does not
include any statements as to, or any, findings of fault, culpability or failure
to act by or on behalf of any indemnified party.
     SECTION 10. Contribution. If the indemnification provided for in Section 9
hereof is for any reason held to be unavailable to or otherwise insufficient to
hold harmless an indemnified party in respect of any losses, claims, damages,
liabilities or expenses referred to therein, then each indemnifying party shall
contribute to the aggregate amount paid or payable by such indemnified party, as
incurred, as a result of any losses, claims, damages, liabilities or expenses
referred to therein (i) in such proportion as is appropriate to reflect the
relative benefits received by the Copano Parties, on the one hand, and the
Initial Purchasers, on the other hand, from the offering of the Securities
pursuant to this Agreement or (ii) if the allocation provided by clause
(i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only the relative benefits referred to in clause
(i) above but also the relative fault of the Copano Parties, on the one hand,
and the Initial Purchasers, on the other hand, in connection with the statements
or omissions or inaccuracies in the representations and warranties herein which
resulted in such losses, claims, damages, liabilities or expenses, as well as
any other relevant equitable considerations. The relative benefits received by
the Copano Parties, on the one hand, and the Initial Purchasers, on the other
hand, in connection with the offering of the Securities pursuant to this
Agreement shall be deemed to be in the same respective proportions as the total
net proceeds from the offering of the Securities pursuant to this Agreement
(after deducting discounts and commissions to the Initial Purchasers but before
deducting expenses) received by the Company, and the total purchase discounts
and commissions received by the Initial Purchasers bear to the aggregate initial
offering price of the Securities. The relative fault of the Copano Parties, on
the one hand, and the Initial Purchasers, on the other hand, shall be determined
by reference to, among other things, whether any such untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact or any such inaccurate or alleged inaccurate representation or warranty
relates to information supplied by the Copano Parties, on the one hand, or the
Initial Purchasers, on the other hand, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission or inaccuracy.
     The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 9 hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with
investigating or defending any action or claim. The provisions set forth in
Section 9 hereof with respect to notice of commencement of any action shall
apply if a claim for contribution is to be made under this Section 10; provided,
however, that no additional notice shall be required with respect to any action
for which notice has been given under Section 9 hereof for purposes of
indemnification.
     The Copano Parties and the Initial Purchasers agree that it would not be
just and equitable if contribution pursuant to this Section 10 were determined
by pro rata allocation (even if the Initial Purchasers were treated as one
entity for such purpose) or by any other method of

25



--------------------------------------------------------------------------------



 



allocation which does not take account of the equitable considerations referred
to in this Section 10.
     Notwithstanding the provisions of this Section 10, no Initial Purchaser
shall be required to contribute any amount in excess of the discount and
commission received by such Initial Purchaser in connection with the Securities
distributed by it. No person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any person who was not guilty of such fraudulent
misrepresentation. The Initial Purchasers’ obligations to contribute pursuant to
this Section 10 are several, and not joint, in proportion to their respective
commitments as set forth opposite their names in Schedule B. For purposes of
this Section 10, each director, officer and employee of an Initial Purchaser and
each person, if any, who controls an Initial Purchaser within the meaning of the
Securities Act and the Exchange Act shall have the same rights to contribution
as such Initial Purchaser, and each director of any of the Copano Parties, and
each person, if any, who controls any of the Copano Parties with the meaning of
the Securities Act and the Exchange Act shall have the same rights to
contribution as the Copano Parties.
     SECTION 11. Termination of this Agreement. Prior to the Closing Date, this
Agreement may be terminated by the Initial Purchasers by notice given to the
Company if at any time: (i) trading or quotation in any of the Company’s
securities shall have been suspended or limited by the Commission or by The
Nasdaq Stock Market, or (ii) trading in securities generally on either The
Nasdaq Stock Market or the NYSE shall have been suspended or limited, or minimum
or maximum prices shall have been generally established on any of such quotation
system or stock exchange by the Commission or the NASD; (iii) a general banking
moratorium shall have been declared by any of federal, New York or Delaware
authorities; or (iv) there shall have occurred any outbreak or escalation of
national or international hostilities involving the United States or any crisis
or calamity, or any change in the United States or international financial
markets, as in the judgment of the Initial Purchasers is material and adverse
and makes it impracticable or inadvisable to proceed with the offering, sale or
delivery of the Securities in the manner and on the terms described in the
Offering Memorandum or to enforce contracts for the sale of securities.
     SECTION 12. Representations and Indemnities to Survive Delivery. The
respective indemnities, agreements, representations, warranties and other
statements of the Copano Parties, their respective officers and the several
Initial Purchasers set forth in or made pursuant to this Agreement will remain
in full force and effect, regardless of any investigation made by or on behalf
of any Initial Purchaser, any Copano Party or any of their partners, officers or
directors or any controlling person, as the case may be, and will survive
delivery of and payment for the Securities sold hereunder and any termination of
this Agreement.
     SECTION 13. Notices. All communications hereunder shall be in writing and
shall be mailed, hand delivered, couriered or facsimiled and confirmed to the
parties hereto as follows:
If to the Initial Purchasers:
Banc of America Securities LLC
40 West 57th Street

26



--------------------------------------------------------------------------------



 



New York, NY 10019
Facsimile: (212) 901-7897
Attention: Legal Department
with a copy to:
Baker Botts L.L.P.
910 Louisiana
Houston, Texas 77002
Facsimile:713.229.2727
Attention:Joshua Davidson
If to any Copano Party:
Copano Energy, L.L.C.
2727 Allen Parkway, Suite 1200
Houston, Texas 77019
Facsimile: 713.621.9545
Attention: Douglas L. Lawing
with a copy to:
Vinson & Elkins L.L.P.
2300 First City Tower
1001 Fannin Street
Houston, Texas 77002
Facsimile: 713.615.5861
Attention: David P. Oelman
     Any party hereto may change the address or facsimile number for receipt of
communications by giving written notice to the others.

27



--------------------------------------------------------------------------------



 



     SECTION 14. Successors. This Agreement will inure to the benefit of and be
binding upon the parties hereto, including any substitute Initial Purchasers
pursuant to Section 17 hereof, and to the benefit of the indemnified parties
referred to in Sections 9 and 10 hereof, and in each case their respective
successors, and no other person will have any right or obligation hereunder. The
term “successors” shall not include any Subsequent Purchaser or other purchaser
of the Securities as such from any of the Initial Purchasers merely by reason of
such purchase.
     SECTION 15. Partial Unenforceability. The invalidity or unenforceability of
any section, paragraph or provision of this Agreement shall not affect the
validity or enforceability of any other section, paragraph or provision hereof.
If any section, paragraph or provision of this Agreement is for any reason
determined to be invalid or unenforceable, then to the extent practicable there
shall be deemed to be made such minor changes (and only such minor changes) as
are necessary to make it valid and enforceable.
     SECTION 16. Governing Law Provisions. THIS AGREEMENT SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
APPLICABLE TO AGREEMENTS MADE AND TO BE PERFORMED IN SUCH STATE WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THEREOF.
     SECTION 17. Default of One or More of the Several Initial Purchasers. If
any one or more of the several Initial Purchasers shall fail or refuse to
purchase Securities that it or they have agreed to purchase hereunder on the
Closing Date, and the aggregate number of Securities which such defaulting
Initial Purchaser or Initial Purchasers agreed but failed or refused to purchase
does not exceed 10% of the aggregate number of the Securities to be purchased on
such date, the other Initial Purchasers shall be obligated, severally, in the
proportions that the number of Securities set forth opposite their respective
names on Schedule B bears to the aggregate number of Securities set forth
opposite the names of all such non-defaulting Initial Purchasers, or in such
other proportions as may be specified by the Initial Purchasers with the consent
of the non-defaulting Initial Purchasers, to purchase the Securities which such
defaulting Initial Purchaser or Initial Purchasers agreed but failed or refused
to purchase on the Closing Date. If any one or more of the Initial Purchasers
shall fail or refuse to purchase Securities and the aggregate number of
Securities with respect to which such default occurs exceeds 10% of the
aggregate number of Securities to be purchased on the Closing Date, and
arrangements satisfactory to the Initial Purchasers and the Company for the
purchase of such Securities are not made within 48 hours after such default,
this Agreement shall terminate without liability of any party to any other party
except that the provisions of Sections 5, 7, 9 and 10 hereof shall at all times
be effective and shall survive such termination. In any such case either the
Initial Purchasers or the Company shall have the right to postpone the Closing
Date, as the case may be, but in no event for longer than seven days in order
that the required changes, if any, to the Offering Memorandum or any other
documents or arrangements may be effected.
     As used in this Agreement, the term “Initial Purchaser” shall be deemed to
include any person substituted for a defaulting Initial Purchaser under this
Section 17. Any action taken under this Section 17 shall not relieve any
defaulting Initial Purchaser from liability in respect of any default of such
Initial Purchaser under this Agreement.

28



--------------------------------------------------------------------------------



 



     SECTION 18. No Advisory or Fiduciary Responsibility. Each of the Copano
Parties acknowledges and agrees that: (i) the purchase and sale of the
Securities pursuant to this Agreement, including the determination of the
offering price of the Securities and any related discounts and commissions, is
an arm’s-length commercial transaction between the Copano Parties, on the one
hand, and the several Initial Purchasers, on the other hand, and the Copano
Parties are capable of evaluating and understanding and understand and accept
the terms, risks and conditions of the transactions contemplated by this
Agreement; (ii) in connection with each transaction contemplated hereby and the
process leading to such transaction each Initial Purchaser is and has been
acting solely as a principal and is not the agent or fiduciary of any of the
Copano Parties or their respective affiliates, stockholders, creditors or
employees or any other party; (iii) no Initial Purchaser has assumed or will
assume an advisory or fiduciary responsibility in favor of any Copano Party with
respect to any of the transactions contemplated hereby or the process leading
thereto (irrespective of whether such Initial Purchaser has advised or is
currently advising any Copano Party on other matters) or any other obligation to
any Copano Party except the obligations expressly set forth in this Agreement;
(iv) the several Initial Purchasers and their respective affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Copano Parties and that the several Initial Purchasers have no
obligation to disclose any of such interests by virtue of any fiduciary or
advisory relationship; and (v) the Initial Purchasers have not provided any
legal, accounting, regulatory or tax advice with respect to the offering
contemplated hereby and the Copano Parties have consulted their own legal,
accounting, regulatory and tax advisors to the extent they deemed appropriate.
     This Agreement supersedes all prior agreements and understandings (whether
written or oral) among the Copano Parties and the several Initial Purchasers, or
any of them, with respect to the subject matter hereof. The Copano Parties
hereby waive and release, to the fullest extent permitted by law, any claims
that any Copano Party may have against the several Initial Purchasers with
respect to any breach or alleged breach of fiduciary duty.
     SECTION 19. General Provisions. This Agreement constitutes the entire
agreement of the parties to this Agreement and supersedes all prior written or
oral and all contemporaneous oral agreements, understandings and negotiations
with respect to the subject matter hereof. This Agreement may be executed in two
or more counterparts, each one of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
For purposes of this Agreement, (i) “business day” means any day on which the
New York Stock Exchange, Inc. is open for trading and (ii) “subsidiary” has the
meaning set forth in Rule 405 of the rules and regulations under the Securities
Act.
     This Agreement may not be amended or modified unless in writing by all of
the parties hereto, and no condition herein (express or implied) may be waived
unless waived in writing by each party whom the condition is meant to benefit.
The section headings herein are for the convenience of the parties only and
shall not affect the construction or interpretation of this Agreement.
[Signature pages follow.]

29



--------------------------------------------------------------------------------



 



     If the foregoing is in accordance with your understanding of our agreement,
kindly sign and return to the Company the enclosed copies hereof, whereupon this
instrument, along with all counterparts hereof, shall become a binding agreement
in accordance with its terms.

            Very truly yours,


COPANO ENERGY, L.L.C.
      By:   /s/ Matthew J. Assiff         Matthew J. Assiff        Senior Vice
President and Chief Financial Officer        COPANO ENERGY FINANCE CORPORATION
      By:   /s/ Matthew J. Assiff         Matthew J. Assiff        Senior Vice
President and Chief Financial Officer     

     
 
  SCISSORTAIL ENERGY, LLC
 
  COPANO ENERGY/ROCKY MOUNTAINS AND MID-CONTINENT, L.L.C.
 
  COPANO PROCESSING GP, L.L.C.
 
  COPANO NGL SERVICES GP, L.L.C.
 
  COPANO FIELD SERVICES GP, L.L.C.
 
  COPANO PIPELINES GP, L.L.C.
 
  COPANO PIPELINES (TEXAS) GP, L.L.C.
 
  COPANO ENERGY SERVICES GP, L.L.C.
 
  COPANO ENERGY SERVICES (TEXAS) GP, L.L.C.
 
  COPANO FIELD SERVICES/CENTRAL GULF COAST GP, L.L.C.
 
  COPANO/WEBB-DUVAL PIPELINE GP, L.L.C.
 
  CPNO SERVICES GP, L.L.C.
 
  NUECES GATHERING, L.L.C.
 
  ESTES COVE FACILITIES, L.L.C.

                  By:   /s/ Matthew J. Assiff         Matthew J. Assiff       
Senior Vice President and Chief Financial Officer     

SIGNATURE PAGE TO PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



     
 
  COPANO PROCESSING, L.P.
 
  By: COPANO PROCESSING GP, L.L.C., General Partner

                  By:   /s/ Matthew J. Assiff         Matthew J. Assiff       
Senior Vice President and Chief Financial Officer     

     
 
  COPANO NGL SERVICES, L.P.
 
  By: COPANO NGL SERVICES GP, L.L.C., General Partner

                  By:   /s/ Matthew J. Assiff         Matthew J. Assiff       
Senior Vice President and Chief Financial Officer     

     
 
  COPANO HOUSTON CENTRAL, L.L.C.
 
  CHC LP HOLDINGS, L.L.C.
 
  COPANO PIPELINES GROUP, L.L.C.
 
  COPANO GENERAL PARTNERS, INC.
 
  CPG LP HOLDINGS, L.L.C.
 
  CWDPL LP HOLDINGS, L.L.C.
 
  CPNO SERVICES LP HOLDINGS, L.L.C.

                  By:   /s/ Susan T. Dubb         Susan T. Dubb        Vice
President and Assistant Secretary     

SIGNATURE PAGE TO PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



     
 
  COPANO FIELD SERVICES/AQUA DULCE, L.P.
 
  COPANO FIELD SERVICES/COPANO BAY, L.P.
 
  COPANO FIELD SERVICES/KARNES, L.P.
 
  COPANO FIELD SERVICES/LIVE OAK, L.P.
 
  COPANO FIELD SERVICES/SOUTH TEXAS, L.P.
 
  COPANO FIELD SERVICES/UPPER GULF COAST, L.P.

     
 
  By: COPANO FIELD SERVICES GP, L.LC., General Partner

                  By:   /s/ Matthew J. Assiff         Matthew J. Assiff       
Senior Vice President and Chief Financial Officer     

     
 
  COPANO PIPELINES/HEBBRONVILLE, L.P.
 
  COPANO PIPELINES/SOUTH TEXAS, L.P.
 
  COPANO PIPELINES/UPPER GULF COAST, L.P.

     
 
  By: COPANO PIPELINES GP, L.L.C., General Partner

                  By:   /s/ Matthew J. Assiff         Matthew J. Assiff       
Senior Vice President and Chief Financial Officer     

     
 
  COPANO PIPELINES/TEXAS GULF COAST, L.P.
 
  By: COPANO PIPELINES (TEXAS) GP, L.L.C., General Partner

                  By:   /s/ Matthew J. Assiff         Matthew J. Assiff       
Senior Vice President and Chief Financial Officer     

     
 
  COPANO FIELD SERVICES/CENTRAL GULF COAST, L.P.
 
  By: COPANO FIELD SERVICES/CENTRAL GULF COAST GP,
       L.L.C., General Partner

                  By:   /s/ Matthew J. Assiff         Matthew J. Assiff       
Senior Vice President and Chief Financial Officer     

SIGNATURE PAGE TO PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



     
 
  COPANO ENERGY SERVICES/UPPER GULF COAST, L.P.
 
  By: COPANO ENERGY SERVICES GP, L.L.C., General Partner

                  By:   /s/ Matthew J. Assiff         Matthew J. Assiff       
Senior Vice President and Chief Financial Officer     

     
 
  COPANO ENERGY SERVICES/TEXAS GULF COAST, L.P.
 
  By: COPANO ENERGY SERVICES (TEXAS) GP, L.L.C., General
       Partner

                  By:   /s/ Matthew J. Assiff         Matthew J. Assiff       
Senior Vice President and Chief Financial Officer     

     
 
  COPANO/WEBB-DUVAL PIPELINE, L.P.
 
  By: COPANO/WEBB-DUVAL PIPELINE GP, L.L.C., General Partner

         
 
  By:   /s/ Matthew J. Assiff
 
       
 
      Matthew J. Assiff
 
      Senior Vice President and Chief Financial Officer

SIGNATURE PAGE TO PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



     
 
  CPNO SERVICES, L.P.
 
  COPANO RISK MANAGEMENT, L.P.
 
  By: CPNO SERVICES GP, L.L.C., General Partner

                  By:   /s/ Matthew J. Assiff         Matthew J. Assiff       
Senior Vice President and Chief Financial Officer     

SIGNATURE PAGE TO PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



     The foregoing Purchase Agreement is hereby confirmed and accepted by the
Initial Purchasers as of the date first above written.
BANC OF AMERICA SECURITIES LLC
CREDIT SUISSE SECURITIES (USA) LLC
GOLDMAN, SACHS & CO.
LEHMAN BROTHERS INC.
COMERICA SECURITIES, INC.
FORTIS SECURITIES LLC
KEYBANC CAPITAL MARKETS, A DIVISION OF MCDONALD INVESTMENTS INC.
PIPER JAFFRAY & CO.
RBC CAPITAL MARKETS CORPORATION
SANDERS MORRIS HARRIS INC.
By: Banc of America Securities LLC

        By:         /s/ Lex Maultsby             Managing Director  

SIGNATURE PAGE TO PURCHASE AGREEMENT

 



--------------------------------------------------------------------------------



 



SCHEDULE A
Guarantors

          Jurisdiction of Name   Formation
Copano Pipelines Group, L.L.C.
  Delaware
Copano Houston Central, L.L.C.
  Delaware
Copano Energy/Rocky Mountains and Mid-Continent, L.L.C.
  Delaware
ScissorTail Energy, LLC
  Delaware
Copano Field Services/Copano Bay, L.P.
  Texas
Copano Field Services/South Texas, L.P.
  Texas
Copano Field Services/Agua Dulce, L.P.
  Texas
Copano Field Services/Central Gulf Coast, L.P.
  Texas
Copano Field Services/Karnes, L.P.
  Texas
Copano Field Services/Upper Gulf Coast, L.P.
  Texas
Copano Field Services/Live Oak, L.P.
  Texas
Copano Pipelines/South Texas, L.P.
  Texas
Copano Pipelines/Upper Gulf Coast, L.P.
  Texas
Copano Pipelines/Hebbronville, L.P.
  Texas
Copano Pipelines/Texas Gulf Coast, L.P.
  Texas
Copano Energy Services/Upper Gulf Coast, L.P.
  Texas
Copano Energy Services/Texas Gulf Coast, L.P.
  Texas
Copano NGL Services, L.P.
  Texas
Copano Processing, L.P.
  Texas
Copano/Webb-Duval Pipeline, L.P.
  Delaware
CPNO Services, L.P.
  Texas
Copano Risk Management, L.P.
  Texas
Copano Processing GP, L.L.C.
  Delaware
Copano NGL Services GP, L.L.C.
  Delaware
Copano Field Services GP, L.L.C.
  Delaware
Copano Pipelines GP, L.L.C.
  Delaware
Copano Pipelines (Texas) GP, L.L.C.
  Delaware
Copano Energy Services GP, L.L.C.
  Delaware
Copano Energy Services (Texas) GP, L.L.C.
  Delaware
Copano Field Services/Central Gulf Coast GP, L.L.C.
  Delaware
Copano/Webb-Duval Pipeline GP, L.L.C.
  Delaware
CHC LP Holdings, L.L.C.
  Delaware
CPG LP Holdings, L.L.C.
  Delaware
CWDPL LP Holdings, L.L.C.
  Delaware
CPNO Services LP Holdings, L.L.C.
  Delaware
CPNO Services GP, L.L.C.
  Delaware
Nueces Gathering, L.L.C.
  Delaware
Estes Cove Facilities, L.L.C.
  Delaware
Copano General Partners, Inc.
  Delaware

Schedule A - 1

 



--------------------------------------------------------------------------------



 



SCHEDULE B

              Aggregate Principal       Amount of       Securities   Initial
Purchasers   to be Purchased  
 
       
Banc of America Securities LLC
  $ 118,399,950  
Credit Suisse Securities (USA) LLC
    22,500,000  
Goldman, Sachs & Co.
    22,500,000  
Lehman Brothers Inc.
    22,500,000  
Comerica Securities, Inc.
    7,650,000  
Fortis Securities LLC
    7,650,000  
Piper Jaffray & Co.
    7,650,000  
RBC Capital Markets Corporation
    7,650,000  
KeyBanc Capital Markets, a Division of McDonald Investments Inc.
    4,500,000  
Sanders Morris Harris Inc.
    4,000,050  
 
     
Total
  $ 225,000,000  
 
     

Schedule B - 1

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Opinion of Vinson & Elkins L.L.P.
     (a) Formation and Qualification of Copano Group. Each of (i) Copano Energy,
L.L.C., a Delaware limited liability company (the “Company”), (ii), Copano
Energy Finance Corporation, a Delaware corporation (“FinCo”), (iii) Copano
Pipelines Group, L.L.C., a Delaware limited liability company (“CPG”),
(iii) Copano/Webb-Duval Pipeline GP, L.L.C., a Delaware limited liability
company (“CWDPL”), (iv) CWDPL LP Holdings, L.L.C., a Delaware limited liability
company (“CWDPL Holdings”), (v) Copano Houston Central, L.L.C., a Delaware
limited liability company (“CHC”) and (vi) Copano Energy/Rocky Mountains and
Mid-Continent, L.L.C. (“CE/RMMC”) (the entities described above, collectively,
the “Copano Group”), has been duly formed and is validly existing as a limited
liability company, limited partnership or corporation, as the case may be, in
good standing under its jurisdiction of formation with all limited liability
company, limited partnership or corporate, as the case may be, power and
authority necessary to own or lease its properties and to conduct its business,
in each case in all material respects as described in the Offering Memorandum.
Each member of the Copano Group is duly registered or qualified to do business
and is in good standing as a foreign limited liability company, limited
partnership or corporation, as the case may be, in each jurisdiction set forth
under its name on Appendix 1 to this opinion letter.
     (b) Ownership of Copano Group. Except as described in the Offering
Memorandum, the Company owns 100% of the limited liability company interests,
partnership interests or capital stock, as the case may be, of each member of
the Copano Group. All such limited liability company interests, partnership
interests or capital stock, as the case may be, has been duly authorized and
validly issued in accordance with the applicable Copano Group Operative
Documents and is fully paid (to the extent required under such member of the
Copano Group’s applicable constituent documents) and non-assessable (except as
such nonassessability may be affected by Section 18-607 of the Delaware LLC Act,
Section 17-607 of the Delaware LP Act); and all such interests are owned free
and clear of all liens, encumbrances (except restrictions on transferability as
described in the Offering Memorandum), security interests, equities, charges and
other claims (other than those arising under the Credit Agreements) (i) in
respect of which a financing statement under the Uniform Commercial Code of the
State of Delaware naming the Company is on file as of a recent date in the
office of the Secretary of State of the State of Delaware, Texas or Oklahoma or
(ii) otherwise known to such counsel, without independent investigation, other
than those created by or arising under the Delaware General Corporation Law (the
“DGCL”), Delaware LLC Act, the Delaware LP Act.
     (c) Authorization, Execution and Delivery of Agreement. This Agreement has
been duly authorized and validly executed and delivered by each of the Copano
Parties.
     (d) Other Enforceability Matters.
          (i) The Indenture has been duly authorized and validly executed and
delivered by each of the Copano Parties and (assuming the due authorization and
valid execution and delivery thereof by the Trustee) is a valid and legally
binding agreement of each of the Copano Parties, enforceable against each of
them in accordance with its terms; provided that the
Exhibit A - 1

 



--------------------------------------------------------------------------------



 



enforceability thereof may be limited by (A) applicable bankruptcy, insolvency,
fraudulent transfer, reorganization, moratorium or similar laws from time to
time in effect affecting creditors’ rights and remedies generally and by general
principles of equity (regardless of whether such principles are considered in a
proceeding in equity or at law) and (B) public policy, applicable law relating
to fiduciary duties and indemnification and an implied covenant of good faith
and fair dealing.
          (ii) The Securities have been duly authorized and validly executed by
the Issuers and the Guarantors and, when duly authenticated by the Trustee in
accordance with the provisions of the Indenture and delivered to and paid for by
the Initial Purchasers under the Purchase Agreement, will constitute legal,
valid, binding and enforceable obligations of the Issuers and the Guarantors;
provided that the enforceability thereof may be limited by (A) applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or
similar laws from time to time in effect affecting creditors’ rights and
remedies generally and by general principles of equity (regardless of whether
such principles are considered in a proceeding in equity or at law) and (B)
public policy, applicable law relating to fiduciary duties and indemnification
and an implied covenant of good faith and fair dealing.
          (iii) The Exchange Notes and the Exchange Guarantees have been duly
authorized by each of the Copano Parties and, when the Exchange Notes have been
validly issued and duly authenticated in accordance with the terms of the
Indenture, the Registration Rights Agreement and the Exchange Offer, the
Exchange Notes and the Exchange Guarantees will constitute valid and binding
obligations of the Issuers and the Guarantors, respectively, and enforceable
against them in accordance with their respective terms, except as enforcement
thereof may be limited by (A) applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or similar laws from time to time in effect
affecting creditors’ rights and remedies generally and by general principles of
equity (regardless of whether such principles are considered in a proceeding in
equity or at law) and (B) public policy, applicable law relating to fiduciary
duties and indemnification and an implied covenant of good faith and fair
dealing.
          (iv) The Registration Rights Agreement has been duly authorized and
validly executed and delivered by each of the Copano Parties, and (assuming the
valid execution and delivery thereof by the Initial Purchasers) is a valid and
legally binding agreement of each of the Copano Parties, enforceable against
each of them in accordance with its terms; provided that the enforceability
thereof may be limited by (A) applicable bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium or similar laws from time to time in effect
affecting creditors’ rights and remedies generally and by general principles of
equity (regardless of whether such principles are considered in a proceeding in
equity or at law) and (B) public policy, applicable law relating to fiduciary
duties and indemnification and an implied covenant of good faith and fair
dealing.
     (e) No Breach or Violation. None of the offering, issuance and sale of the
Notes and the Guarantees, the execution, delivery and performance of the Notes,
the Guarantees, the Exchange Notes, the Exchange Guarantees, the Indenture, the
Registration Rights Agreement, and the Purchase Agreement will result in a
breach or violation (and no event has occurred that, with notice or lapse of
time or otherwise, would constitute such an event) or imposition of any lien,
charge or encumbrance upon any property or assets of the Copano Group pursuant
to (i) the
Exhibit A - 2

 



--------------------------------------------------------------------------------



 



applicable Copano Entity Operative Documents related to the Copano Group,
(ii) any other agreement, lease or other instrument filed or incorporated by
reference as an exhibit to the Company’s annual report on Form 10-K for the year
ended December 31, 2004, quarterly reports on Form 10-Q for the quarters ended
March 31, 2005, June 30, 2005 or September 30, 2005 or any applicable current
report on Form 8-K filed with the Commission since the date of filing of the
most recent Form 10-K (other than liens created under the Credit Agreements) or
(iii) the Delaware LP Act, the Delaware LLC Act, the DGCL, the Texas LP Act, the
Texas LLC Act, the laws of the State of New York or federal law, which breaches,
violations, defaults or liens, in the case of clause (ii) or (iii), would
reasonably be expected to result in a Material Adverse Change or could
materially impair the ability of any of the Copano Parties to perform its
respective obligations under the Purchase Agreement; provided, however, that no
opinion is expressed pursuant to this paragraph (f) with respect to federal or
state securities laws or other anti-fraud laws.
     (f) No Consents. No consent, approval, authorization or order of, or filing
or registration with, any court or governmental agency or body having
jurisdiction over the Copano Parties or any of their respective properties is
required in connection with the offering, issuance and sale by the Issuers and
the Guarantors of the Notes and the Guarantees in the manner contemplated in the
Purchase Agreement or in the Offering Memorandum, the execution, delivery and
performance of the Indenture and the Registration Rights Agreement by the Copano
Parties and the consummation by the Copano Parties of the transactions
contemplated thereby, except (i) with respect to the purchase and resale of the
Notes by the Initial Purchasers, under applicable state securities or “Blue Sky”
laws, (ii) with respect to the Exchange Notes, as may be required under the
Securities Act and applicable state securities laws pursuant to the Registration
Rights Agreement and (iii) with respect to the Trustee and the Indenture in
respect of the Exchange Notes and Exchange Guarantees, as may be required under
the Trust Indenture Act, as to which we express no opinion.
     (g) Descriptions and Summaries. The statements in the Preliminary Offering
Memorandum and the Offering Memorandum (i) under the captions “The Offering”
(excluding Use of Proceeds) and “Description of Notes,” insofar as they purport
to constitute summaries of the terms of the Securities, the Indenture and the
Registration Rights Agreement, are accurate in all material respects and
(ii) under the captions “Business—Regulation,” “Business—Environmental Matters,”
“United States Federal Income Tax Considerations,” “Certain Relationships and
Related Transactions” and “Description of Other Indebtedness,” insofar as they
purport to constitute summaries of contracts or refer to statements of law or
legal conclusions, are accurate in all material respects.
     (h) Legal Proceedings. To the knowledge of such counsel, except as
described in the Offering Memorandum, there is no action, suit or proceeding
before or by any court, arbitrator or governmental agency, body or official,
domestic or foreign, now pending or threatened to which any of the Copano
Parties is or may be a party or to which the business or property of any of the
Copano Parties is or may be subject that is reasonably likely to, individually
or in the aggregate result in a Material Adverse Change.
     (i) Investment Company; Public Utility Holding Company. None of the Copano
Entities is (i) an “investment company” as such term is defined in the
Investment Company Act
Exhibit A - 3

 



--------------------------------------------------------------------------------



 



of 1940, as amended, or (ii) a “public utility holding company” or “holding
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended.
     (j) Registration and Qualification. Assuming the accuracy of the
representations and warranties and compliance with the agreements contained in
the Purchase Agreement, no registration of the Securities under the Securities
Act, and no qualification of an indenture under the Trust Indenture Act, are
required for the offer and sale by the Initial Purchasers of the Securities in
the manner contemplated by the Purchase Agreement.
     In addition, such counsel shall state that they have participated in
conferences with officers and other representatives of the Copano Parties,
representatives of the independent public accountants of the Company and
representatives of the Initial Purchasers at which the contents of the Offering
Memorandum and related matters were discussed, and although such counsel did not
independently verify, is not passing upon and does not assume any responsibility
for the accuracy, completeness or fairness of the statements contained in the
Offering Memorandum (except to the extent specified in paragraph (h) above), on
the basis of the foregoing, no facts have come to the attention of such counsel
which lead them to believe that the Preliminary Offering Memorandum and Pricing
Supplement as of the Time of Execution and as of the Closing Date, or the Final
Offering Memorandum as of its date and as of the Closing Date (in each case
other than (i) the financial statements included therein, including the notes
and schedules thereto and auditors’ reports thereon, and (ii) the other
financial and statistical data included therein, as to which such counsel need
express no belief) contained or contains an untrue statement of a material fact
or omitted or omits to state a material fact necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.
     In rendering such opinion, such counsel may (A) rely in respect of matters
of fact upon certificates of officers and employees of the Copano Parties and
upon information obtained from public officials, (B) assume that all documents
submitted to them as originals are authentic, that all copies submitted to them
conform to the originals thereof, and that the signatures on all documents
examined by them are genuine, (C) state that their opinion is limited to federal
laws, the Delaware LP Act, the Delaware LLC Act, the DGCL, the Texas LP Act, the
Texas LLC Act and the laws of the State of New York (D) with respect to the
opinions expressed in paragraph (a) above as to the due qualification or
registration as a foreign limited partnership, corporation or limited liability
company, as the case may be, of the Copano Group, state that such opinions are
based upon certificates of foreign qualification or registration provided by the
Secretary of State of the states listed on Appendix 1 (each of which will be
dated not more than fourteen days prior to such Closing Date, as the case may
be, and shall be provided to the Initial Purchasers), (E) state that they
express no opinion with respect to any permits to own or operate any real or
personal property, (F) state that they express no opinion with respect to the
accuracy or descriptions of real or personal property and (G) state that they
express no opinion with respect to state or local taxes or tax statutes to which
any of the members of the Company or any of the Copano Entities may be subject.
[Insert Appendix 1 listing foreign qualifications of Copano Group]
Exhibit A - 4

 



--------------------------------------------------------------------------------



 



EXHIBIT B
Opinion of Douglas L. Lawing
     (a) Formation and Qualification of the Subsidiaries. Each of the
subsidiaries listed in Schedule I (the “Subsidiaries”) to this opinion letter
has been duly formed and is validly existing as a limited partnership, limited
liability company or corporation, as the case may be in good standing under the
laws of its jurisdiction of formation with all limited partnership, limited
liability company or corporate, as the case may be, power and authority
necessary to own or lease its properties and to conduct its business, in each
case in all material respects as described in the Offering Memorandum. Each
Subsidiary is duly registered or qualified to do business and is in good
standing as a foreign limited partnership, limited liability company or
corporation, as the case may be, in each jurisdiction set forth under its name
on Appendix 1 to this opinion letter.
     (b) Ownership of the Subsidiaries. Except as described in the Offering
Memorandum, the Company indirectly owns of record 100% of the limited liability
company interests, partnership interests or capital stock, as the case may be,
of each of the Subsidiaries. All such limited liability company interests,
partnership interests or capital stock, as the case may be, has been duly
authorized and validly issued in accordance with the limited liability company
agreements, limited partnership agreements or articles of incorporation and
bylaws, as the case may be, of such entity and are fully paid (to the extent
required under their respective limited liability company agreements or limited
partnership agreements) and non-assessable (except as such nonassessability may
be affected by Section 18-607 of the Delaware LLC Act or Sections 3.03, 5.02 and
6.07 of Texas LP Act); and all such interests are owned free and clear of all
liens, encumbrances (except restrictions on transferability as described in the
Offering Memorandum), security interests, equities, charges and other claims
(other than those arising under the Credit Agreements).
     (c) No Conflicts. None of the offering, issuance and sale of the Notes and
the Guarantees, the execution, delivery and performance of the Notes, the
Guarantees, the Exchange Notes, the Exchange Guarantees, the Indenture, the
Registration Rights Agreement and the Purchase Agreement will result in a breach
or violation (and no event has occurred that, with notice or lapse of time or
otherwise, would constitute such an event) or imposition of any lien, charge or
encumbrance upon any property or assets of any of the Subsidiaries pursuant to
(i) the applicable Copano Entity Operative Documents of any of the Subsidiaries,
(ii) any other agreement, lease or other instrument known to such counsel (other
than those filed or incorporated by reference as an exhibit to the Company’s
annual report on Form 10-K for the year ended December 31, 2004, quarterly
reports on Form 10-Q for the quarters ended March 31, 2005, June 30, 2005 or
September 30, 2005 or any applicable current report on Form 8-K filed with the
Commission since the date of filing of the most recent Form 10-K) (other than
liens created under the Credit Agreements) or (iii) to the knowledge of such
counsel, any order, judgment, decree or injunction of any federal, Texas or
Delaware court or government agency or body having jurisdiction over any of the
Subsidiaries or any of their properties in a proceeding to which any of them or
their property is a party, which breaches, violations, defaults or liens, in the
case of clause (ii) or (iii), would reasonably be expected to result in a
Material Adverse Change or could materially impair the ability of any of the
Copano Parties to perform its respective
Exhibit B - 1

 



--------------------------------------------------------------------------------



 



obligations under this Agreement; provided, however, that no opinion is
expressed pursuant to this paragraph (c) with respect to federal or state
securities laws or other anti-fraud laws.
     (d) Permits. To the knowledge of such counsel, each of the Copano Entities
has, or at the Closing Date will have, such permits, consents, licenses,
franchises, certificates and authorizations of governmental or regulatory
authorities (“permits”) as are necessary to own its properties and to conduct
its business in the manner described in the Offering Memorandum, subject to such
qualifications as may be set forth in the Offering Memorandum and except for
such permits which, if not obtained, would not, individually or in the
aggregate, result in a Material Adverse Change; and, to the knowledge of such
counsel, none of the Copano Entities has received any notice of proceedings
relating to the revocation or modification of any such permits which,
individually or in the aggregate, if the subject of an unfavorable decision,
ruling or finding, would reasonably be expected to result in a Material Adverse
Change.
     In addition, such counsel shall state that he has participated in
conferences with officers and other representatives of the Copano Parties,
representatives of the independent public accountants of the Company and
representatives of the Initial Purchasers at which the contents of the Offering
Memorandum and related matters were discussed, and although such counsel did not
independently verify, is not passing upon and does not assume any responsibility
for the accuracy, completeness or fairness of the statements contained in the
Offering Memorandum, on the basis of the foregoing, no facts have come to the
attention of such counsel which lead him to believe that the Preliminary
Offering Memorandum and Pricing Supplement as of the Time of Execution and as of
the Closing Date or the Final Memorandum as of its date and as of the Closing
Date (in each case other than (i) the financial statements included therein,
including the notes and schedules thereto and auditors’ reports thereon, and
(ii) the other financial and statistical data included therein, as to which such
counsel need express no belief) contained or contains an untrue statement of a
material fact or omitted or omits to state a material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading.
     In rendering such opinion, such counsel may (A) rely in respect of matters
of fact upon certificates of officers and employees of the Copano Parties and
upon information obtained from public officials, (B) assume that all documents
submitted to him as originals are authentic, that all copies submitted to him
conform to the originals thereof, and that the signatures on all documents
examined by him are genuine, (C) state that his opinion is limited to federal
laws, the Delaware LP Act, the Delaware LLC Act, the DGCL, the Texas LP Act and
the Texas LLC Act, and (D) state that he expresses no opinion with respect to
state or local taxes or tax statutes to which any of the members of the Company
or any of the Copano Entities may be subject.
[Insert Schedule I listing Subsidiaries and Appendix 1 listing foreign
qualifications of Subsidiaries]
Exhibit B - 2

 



--------------------------------------------------------------------------------



 



ANNEX I
     Resale Pursuant to Regulation S or Rule 144A. Each Initial Purchaser
understands that:
     Such Initial Purchaser agrees that it has not offered or sold and will not
offer or sell the Securities in the United States or to, or for the benefit or
account of, a U.S. Person (other than a distributor), in each case, as defined
in Rule 902 of Regulation S (i) as part of its distribution at any time and
(ii) otherwise until 40 days after the later of the commencement of the offering
of the Securities pursuant hereto and the Closing Date, other than in accordance
with Regulation S or another exemption from the registration requirements of the
Securities Act. Such Initial Purchaser agrees that, during such 40-day
restricted period, it will not cause any advertisement with respect to the
Securities (including any “tombstone” advertisement) to be published in any
newspaper or periodical or posted in any public place and will not issue any
circular relating to the Securities, except such advertisements as permitted by
and include the statements required by Regulation S.
     Such Initial Purchaser agrees that, at or prior to confirmation of a sale
of Securities by it to any distributor, dealer or person receiving a selling
concession, fee or other remuneration during the 40-day restricted period
referred to in Rule 903 of Regulation S, it will send to such distributor,
dealer or person receiving a selling concession, fee or other remuneration a
confirmation or notice to substantially the following effect:
“The Securities covered hereby have not been registered under the U.S.
Securities Act of 1933, as amended (the “Securities Act”), and may not be
offered and sold within the United States or to, or for the account or benefit
of, U.S. persons (i) as part of your distribution at any time or (ii) otherwise
until 40 days after the later of the date the Securities were first offered to
persons other than distributors in reliance on Regulation S and the Closing
Date, except in either case in accordance with Regulation S under the Securities
Act (or in accordance with Rule 144A under the Securities Act or to accredited
investors in transactions that are exempt from the registration requirements of
the Securities Act), and in connection with any subsequent sale by you of the
Securities covered hereby in reliance on Regulation S under the Securities Act
during the period referred to above to any distributor, dealer or person
receiving a selling concession, fee or other remuneration, you must deliver a
notice to substantially the foregoing effect. Terms used above have the meanings
assigned to them in Regulation S under the Securities Act.”
     Such Initial Purchaser agrees that the Securities offered and sold in
reliance on Regulation S will be represented upon issuance by a global security
that may not be exchanged for definitive securities until the expiration of the
40-day restricted period referred to in Rule 903 of Regulation S and only upon
certification of beneficial ownership of such Securities by non-U.S. persons or
U.S. persons who purchased such Securities in transactions that were exempt from
the registration requirements of the Securities Act.
Annex I-1

 